<y .    Fill in this information to identify your case:

        Debtor 1        Todd Alien Lander
                          First Name                      Mujdle Name                     Last Name

        Debtor 2          Ph llS Ka Q Kolb-Lander
       (Spouse, if filing) Hist Name                      Middle Name                     Last Name

       United StatesBankruptcyCourtforthe: District ofArizona

       Casenumber                                                                                                                                                          Q Check if this is an
                                                                                                                                        8Ar%^SA^SupT                           -ended     flling-
                                                                                                                                 "




                                                                                                                                FC.° THE3;3~S:CTOFAH120NA

      Official Form 106Sum
      Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                          12/15
      Beas complete and accurate as possible. H two married people are filing together, both are equally responsible for supplying correct
      information. Fill out all of your schedules first; then complete the information on this form. Ifyou are filing amended schedules after you file
     your original forms, you must fill out a new Summary and check the box at the top of this page.

      Part 1:       Summarize Your Assets


                                                                                                                                                                       Your assets
                                                                                                                                                                       Value of what you own
      1. Schedule A/B: Property (Official Form 106A/B)
         la.Copytine55,Totalrealestate, from ScheduleA®..........................................................................................................          $         3,200. 00

         1b. Copy line 62, Total personal property, from Schedule A/B...............................................................................................       $         5, 713. 05

         1c. Copyline 63, Total of all property on ScheduleA/B


      Part 2:      Summarize Your Liabilities



                                                                                                                                                                       Your liabilities
                                                                                                                                                                       Amount you owe
     2. ScheduleD:Creditors WhoHave Claims Secured by Property (Official Form 106D)
         2a.Copythetotal youlisted in ColumnA, Amountofclaim, atthe bottomofthelast pageofPart 1 of ScheduleD............ $
 i

     3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
         3a.Copythetotal claimsfrom Part 1 (priority unsecured claims) from line6eofSchedule E/F............................................ $
        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F.


                                                                                                                                         Yourtotal liabilities            $       74,489. 82


     Part 3:       SummarizeYour Income and Expenses


     4. ScheduleI: Your Income (Official Form 1061)
        Copyyourcombinedmonthlyincomefromline12ofSchedule/..........................................................................................                      $      ~s S
     5. Schedule J:YourExpenses(Official Form 106J)
        Copyyourmonthly expensesfrom line22cofSchecfu/eJ....................................................................................................              $          2,341. 00




                 Case
     Official Form      2:20-bk-10254-MCW
                   106Sum                      Doc 4 Filed 09/09/20 Entered 09/10/20 11:01:30
                                    Summary of Your Assets and Liabilities and Certain StaUstical Information
                                                                                                                                                                               Desc
                                                                                                                                                                               page 1 of 2
                                                                        Main Document                          Page 1 of 52
    Debtor1     Todd Alien Lander                                                                     Case number (ffknown)
                  FiretName      Middle Name




    Part 4:    Answer These Questions tor Administratwe and Statistical Records

    6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

       Q No.You havenothing toreport onthispartoftheform. Check this boxandsubmit thisformtothecourtwithyourotherschedules.
       a Yes

    7. Whatkind of debtdo you have?

       3 Yourdebtsareprimarilyconsumerdebts.Consumerdebtsarethose"incurredbyanindividualprimarilyfora pereonal,
           family, or household purpose. " 1 1 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U. S.C. § 159.
       1-1Yourdebtsarenotprimarily consumerdebts.Youhavenothingtoreportonthispartoftheform. Checkthisboxandsubmit
          this form to the court with your other schedules.



    8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
       Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                  3,504.00




    9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:


                                                                                                             Total claim


        From Part 4 on Schedule E/F, copy the following:


       9a. Domestic support obligations (Copy line 6a. )                           $                                              0.00

      9b. Taxesand certain otherdebtsyou owethe government. (Copy line 6b.)                       $                           1, 188.00

      9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c. )           $                            0.00

      9d. Studentloans. (Copy line 6f.)                                      $                                                4,782.65

      9e. Obligationsarisingout ofa separationagreementor divorce thatyou did not report as                                       0.00
          priority claims. (Copy line 6g.)


      9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)              +$                      0.00

      9g. Total. Add lines 9athrough 9f.                                                                                      5, 970.65




              Case 2:20-bk-10254-MCW
OfficialForm 106Sum                           Doc 4 andFiled
                    SummaryofYourAssets and Liabilities Certain09/09/20         Entered
                                                                Statistical Information                          09/10/20 11:01:30        Desc
                                                                                                                                          page 2 of 2
                                                         Main Document                   Page 2 of 52
 Fill in this information to identify your case and this filing:


 Debtor 1            Todd Alien Lander
                       Fret Name                 Mkldle Name

 Debtor 2              Ph Ills Ka e Kolb-Lander
 (Spouse, if filing) FlretName                   MkMteName

 United States Bankruptcy Courtforthe: District Of Arizona
 Case number

                                                                                                                                              1-1 Check if this is an
                                                                                                                                                 amended filing

 Official Form 106A/B
                                                                                                                                                            12/15

 Ineach category, separately list and describe items. List an asset only once. Ifan asset fits in more than one category, list the asset in the
 categorywhereyouthinkitfits best Beascompleteandaccurateaspossible.Iftwomarriedpeoplearefilingtogether,bothareequally
 responsibleforsupplyingcorrectinformation.ffmorespaceisneeded,attacha separatesheettothisform.Onthetop ofanyadditionalpages,
 write your name and case number (if known). Answer every question.

Part 1:         Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence. building, land, or similar property?
   Q No. Goto Part2.
         Yes. Whereis the property?
                                                                    Whatis the property? Checkallthatapply.
                                                                                                                     Donot deductsecuredclaimsorexemptions. Put
                                                                     Q Single-family home                            the amount of any secured claims on Schedule D:
      1. 1.    31822N 227thAve                                                                                       CreditorsWhoHaveClaimsSecuredby Property.
              Streetaddress, ifavailable, or otherdescription
                                                                    Q Duplexormulti-unjtbuilding
                                                                    Q Condominium orcooperative                      Current value of the       Current value of the
                                                                         Manufactured or mobile home                 entire property?           portion you own?
                                                                    Q Land                                           $           3,200. 00 $             3,200. 00
              Wittmann                       AZ       85361         Q Investment property
                                                                    Q Timeshare                                     Describethe nature of yourownership
              City                          State      ZIP Code
                                                                    HT oifter Park Model Unliveable                 interest (such as fee simple, tenancy by
                                                                                                                    the entireties, or a life estate), if known.
                                                                    Whohasaninterestintheproperty?Checkone. ^ ^ Storage/not liveable
                                                                    Q Debtor1 only
              County                                                d Debtor2 only
                                                                    BTDebtor1 andDebtor2 only                       ^ Checkifthisiscommunity property
                                                                    a Atleastoneofthedebtors andanother                  (see instructions>
                                                                    Other information you wish to add about this item, such as local
                                                                    property identification number:
   If you own or have more than one, list here:
                                                                   What is the property? Check alt that apply.
                                                                                                                    Do notdeductsecuredclaimsorexemptions. Put
                                                                   Q Single-family home                             the amount of any secured claims on Schedule D:
     1.2.                                                                                                           Creditors Who Ham Claims Secured by Property.
              Streetaddress, ifavailable, or otherdescription
                                                                   Q Duplexormulti-unitbuilding
                                                                   Q Condominium orcooperative                      Current value of the        Current value of the
                                                                   Q Manufactured or mobile home                    entire property?            portion you own?
                                                                   Q Land
                                                                   Q Investment property
                                                                   Q Timeshare                                      Describethe nature of your ownership
              City                          State     ZIP Code
                                                                                                                    interest (suchas fee simple, tenancy by
                                                                   a Other                                          the entireties, or a life estate), if known.
                                                                  Whohas an interest in the property? Checkone.
                                                                   Q Debtor1 only
              County                                              Q Debtor2 only
                                                                  Q Debtor1 andDebtor2 only                         Q Checkifthisiscommunityproperty
                                                                  Q At least one ofthe debtors andanother                (see instructions)

                                                                  Other information you wish to add about this item, such as local
                                                                  property identification number:

               Case 2:20-bk-10254-MCW                             Doc 4 Filed 09/09/20 Entered 09/10/20 11:01:30                                  Desc
Official Form 106A/B
                                                                 Main Document
                                                                   Schedule MB: Property Page 3 of 52                                                 page 1
 ' Debtor 1            T0dd Alien Lander                                                                   Case number (ffknown




                                                                     What is the property? Check all that apply.                Do not deductsecureddaimsorexemptions. Put
       1. 3.                                                         1-1 Single-familyhome                                      the amount of any secured claims on Schedule D:
                                                                                                                                Creditors Who Have Claims Secured by Property.
                Streetaddress, ifavailable, or otherdescription      Q Duplexor multi-unit building
                                                                     Q Condominiumorcooperative                                 Current value of the     Current value of the
                                                                     Q Manufactured ormobile home                               entire property?         portion you own?
                                                                     d Land                                                     $               $
                                                                     Q Investmentproperty
                City                          State     ZIPCode      Q Timeshare                                             Describe the nature of your ownership
                                                                     a Other                                                 interest (such as fee simple, tenancy by
                                                                                                                             the entireties, or a life estate), if known.
                                                                    Whohas an interest in the property? Checkone.
                                                                    Q Debtor 1 only
                County
                                                                    Ql Debtor2 only
                                                                    Q Debtor1 andDebtor2 only                               Q Checkifthisiscommunity property
                                                                    Q At leastoneofthedebtorsandanother                            (see instructions)

                                                                    Other information you wish to add about this item, such as local
                                                                    property identification number


2. Add the dollar value ofthe portion you own for all of your entries from Part 1, including any entries for pages                                                   3,200.00
   you have attached for Part 1. Write that number here.




Part 2:          Describe Your Vehicles



Do you own, tease, or have legal or equitable interest in anyvehicles, whether they are registered or not? Include anyvehicles
you ownthatsomeoneelsedrives. Ifyouleasea vehicle,alsoreportit on ScheduleG: ExecutoryContractsandUnexpimdLeases.

3. Care. vans, trucks, tractors, sport utility vehicles, motorcycles
   a No
   0 Yes

    3. 1.      Make:                      chevy                     Whohas an interest in the property? Checkone.           Donot deductsecuredclaims orexemptions. Put
               Model:                     S10PU                     0 Debtor 1 only                                         the amount of any secured claims on Schedule D:
                                                                                                                            CreditorsWhoHaveClaimsSecuredbyProperty.
               Year:                      1998                      Q Debtor2 only
                                                                    Q Debtor 1 and Debtor2 only                             Current value of the        Current value of the
               Approximate mileage: '-'"><                                                                                  entire property?            portion you own?
                                                                    Q At leastoneofthedebtors andanother
               Other information:

                Does not run                                        Q Checkifthis is community property (see                $               420.00 $                  420. 00
                                                                       instructions)



   If you own or have more than one, describe here:

   3. 2.       Make:                     GMC                       Whohas an interest in the property? Checkone.           Do not deductsecuredclaims orexemptions. Put
                                         Sonoma                     Q Debtor 1 only                                        the amount of any secured claims on Schedute D;
               Model:                                                                                                       Creditors Who Have Claims Secured by Property.
                                         2003                       Q Debtor2 only
               Year
                                                                   0 Debtor1 andDebtorsonly                                Current value of the         Current value of the
               Approximate mileage:      t-st-r                                                                            entire property?             portion you own?
                                                                   Q At leastoneofthedebtors andanother
               OtherinfonnaGon:
                                                                                                                                           827. 00                    827.00
                                                                    Q Checkifthis is community property (see
                                                                       instructions)




                Case 2:20-bk-10254-MCW
Official Form 106A/B
                                                                   Doc 4 Filed 09/09/20 Entered 09/10/20 11:01:30                                         Desc
                                                                    ScheduleA/B: Property                                                                      page 2
                                                                  Main Document           Page 4 of 52
  Debtor1         Todd ANerl Lander                                                        Case number vfimawn)




     3. 3.    Make:                 Chevy              Who has an interest in the property? Check one.       Donot deductsecuredclaims orexemptions. Put
                                    Blazer             Q Debtor 1 only                                      the amount of any secured claims on Schedule D:
              Model:                                                                                         CreditorsWhoHave Claims Securedby Property.
             Year:                  2000               Q Debtor2 only
                                                       0 Debtor 1 andDebtor2 only                           Current value of the      Current value of the
             Approximate mileage:   175,000                                                                 entire property?          portion you own?
                                                       Q At least one ofthe debtors and another
             Other information:
                                                       Q Checkifthisis communityproperty(see                            1,415.00 $                1,415. 00
                                                           instructions)


     3.4.    Make:                                    Whohasan interest in the property? Checkone.          Do not deductsecureddaimsor exemptions. Put
                                                       Q Debtor 1 only                                      the amount of any secured claims on Schedule D:
             Model:                                                                                         Creditors Who Have Claims Secured by Pmperty.
                                                       Q Debtor2 only
             Year                                                                                           Current value of the
                                                       Q Debtor1 andDebtor2 only                                                      Current value of the
             Approximate mileage:                                                                           entire property?          portion you own?
                                                      Q Atleast oneofthedebtors and another
             Other information:
                                                       Q Checkifthisiscommunityproperty(see                 $
                                                          instructions)




4. Wateroraft, aircraft, motor homes, ATVsand other recreationalvehicles, othervehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishingvessels, snowmobiles, motorcycle accessories
    a No
    a Yes

    4. 1.    Make:                                    Who has an interest in the property? Check one.       Do notdeductsecureddaims or exemptions. Put
                                                      Q Debtor 1 only                                       the amount of any secured claims on Schedule D:
             Model:                                                                                         CreditorsWhoHave Claims Securedby Property.
                                                      Q Debtor2 only
             Year:
                                                      1-1Debtor1 andDebtor2 only                            Current value of the      Current value of the
             Other information:                       Q At least one ofthe debtors and another              entire property?          portion you own?

                                                      Q Checkifthis is community property (see
                                                          instructions)



   If you own or have more than one, list here:

    4. 2.    Make:                                    Whohasan interest in the property? Checkone.         Do not deductsecuredclaims orexemptions. Put
                                                      Q Debtor1 only                                       the amountof anysecuredclaimson ScheduleD:
             Model:                                                                                        Creditors Who Ham Claims Secured by Property.
             Year:
                                                      Q Debtor2 only
                                                      Q Debtor 1 and Debtor2 only                          Current value of the      Current value of the
             Other information:                                                                            entire property?          portion you own?
                                                      Q At leastoneofthedebtors andanother

                                                      Q Checkifthis iscommunity property (see
                                                          instructions)




5. Add the dollar value ofthe portion you own for all ofyour entries from Part2, including any entries for pages                                2,662.00
   you have attached for Part 2. Write that number here




              Case 2:20-bk-10254-MCW
Official Form 106A/B
                                                   Doc 4 Filed 09/09/20 Entered 09/10/20 11:01:30
                                                    ScheduleA/B: Property
                                                                                                                                       Desc
                                                  Main Document          Page 5 of 52                                                        page3
  Debtor 1          Todd Alien Lander                                                                                                     Case number wknawn)




 Part 3:         Describe Your Personal and Household Items

                                                                                                                                                                                          Current value of the
 Do you own or have any legal or equitable interest in any ofthe following items?
                                                                                                                                                                                          portion you own?
                                                                                                                                                                                          Do not deduct secured claims
                                                                                                                                                                                          or exemptions.

6. Household goods and furnishings
     Examples:Major appliances, furniture, linens, china, kitchenware
     a No
     0 Yes. Describe......... RefriQrator, Dishwasher, waker/dryer, 2 beds, dressers, dining room                                                                                                          1,050.00
                                         table/chairs, bookcases, china cabinet, 2 curio, dishes, linens, kitchenware
7. Electronics

    Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
              collections; electronicdevicesincludingcell phones, cameras, media players, games
    a No
    IB Yes.Describe.......... 2 TVIS-computerwith printer, camera, dvd's, cd's, 2 celt phones (no tandlines)                                                                                                 450.00

8. Collectibles of value

    Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                     stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
    1-1 No
    10 Yes.Describe..........bc>0ks, pictures, decorative objects (brie a brae)                                                                                                                              425. 00

9. Equipment for sports and hobbies
    Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
                     and kayaks; carpentry tools; musical instmments
    a No
    0 Yes. Describe..........2 bicycles
                                                                                                                                                                                                             100. 00

10.Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment
    BfNo
    Q Yes.Describe..

11.Clothes
   Examples:Everydayclothes, furs, leathercoats, designerwear, shoes, accessories
   a No
   10 Yes. Describe.......... everyday clothes and acessories, shoes                                                                                                                                        500. 00

12.Jewelry
   Examples:Everydayjewelry, costumejewelry, engagementrings,weddingrings, heirioomjewelry, watches,gems,
                    gold, silver
   a No
   IH Yes.Describe.......... costume jewelry, wedding rings                                                                                                                                                 150. 00
13.Non-farm animals
   Examples: Dogs, cats, birds, horses
   a No
   IHYes.Describe..........3 dogsandonecat                                                                                                                                                                  150. 00

14.Any other personal and household Hems you did not already list, including any health aids you did not list
   a No
   Q Yes.Givespecific
                                                                                                                                                                                          $
        information.

15.Add the dollarvalue ofall ofyourentriesfrom Part3, includinganyentriesforpagesyou haveattached                                                                                         $              2 825. 00
   for Part3. Writethat numberhere.................................................................................................................................................. .»


               Case 2:20-bk-10254-MCW                                         Doc 4 Filed 09/09/20 Entered 09/10/20 11:01:30                                                                    Desc
Official Form 106A/B                                                           Schedule A/B: Property                                                                                                 page 4
                                                                             Main Document            Page 6 of 52
  Debtor 1        Todd Alien Lander                                                               Case number vimown
                                  Middle Name




 Part 4:       Describe Your Financial Assets


 Do you own or have anylegal or equitable interest in any ofthe following?                                                         Current value of the
                                                                                                                                   portion you own?
                                                                                                                                   Do not deduct secured daims
                                                                                                                                   or exemptions.

 16.Cash
    Examples:Moneyyou haveinyourwallet, in yourhome, in a safedepositbox,andon handwhenyoufile yourpetition
    a No
    Ef Yes.                                                                                                    Cash:                                 50. 00


17.Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates ofdeposit; shares in credit unions, brokerage houses,
                    andothersimilarinstitutions. Ifyou have multiple accountswiththe same institution, fisteach.
    1-1 No
    0 Yes.                                                         Institution name:



                                  17. 1. Checkingaccount:          Wells Fargo                                                      $              122. 48
                                 17.2. Checkingaccount:            Chase                                                            $                53.57
                                 17.3. Savingsaccount:                                                                             $

                                 17.4. Savingsaccount:                                                                             $

                                 17.5. Certificatesof deposit:                                                                     $

                                 17.6. Other financial account:
                                                                                                                                   $

                                 17. 7. Other financial account:
                                                                                                                                   $

                                 17.8. Other financial account:
                                                                                                                                   $

                                 17.9. Other financial account:
                                                                                                                                   $




18. Bonds, mutual hinds, or publicly traded stocks
   Examples: Bond funds, investment accounts with brokerage firms, money market accounts
   ^ No
       Yes.................      Institution or issuer name:




                                                                                                                                   $

                                                                                                                                   $




19. Non-pubticlytradedstockand interests in incorporatedandunincorporatedbusinesses, includingan interest in
   an LLC, partnership, and joint venture
   STNo                         Nameofentity:                                                                 % ofownership:
   1-1 Yes. Give specific                                                                                                %
      information about
      them.........................                                                                                %




             Case 2:20-bk-10254-MCW
Official Form 106A/B
                                                                Doc 4 Filed 09/09/20 Entered 09/10/20 11:01:30                           Desc
                                                                 ScheduleA/B: Property
                                                               Main Document          Page 7 of 52                                            page5
  Debtor 1        Todd Alien Lander                                                          Case number wiswwn)




 20. Government and corporate bonds and other negotiable and non-negotiable instruments
     Negotiableinstrumentsincludepersonalchecks,cashiers'checks,promissorynotes,andmoneyorders.
     Non-negotiableinstrumentsarethoseyoucannottransferto someonebysigningordeliveringthem.
          No
     Q Yes. Give specific             Issuername:
         information about
         them..




 21. Retirement or pension accounts
    Examples:InterestsinIRA,ERISA,Keogh,401(k),403(b),thriftsavingsaccounts,orotherpensionorprofit-sharingplans
    0 No
    Q Yes. Listeach
         account separately.          Type of account:          Institution name:

                                     401(k) orsimilar plan:                                                            $

                                      Pension plan:                                                                    $

                                      IRA:                                                                             $

                                     Retirement account:                                                           $

                                     Keogh:                                                                        $

                                     Additional account:                                                           $

                                     Additional account:
                                                                                                                   $



22.Securitydeposits and prepayments
   Yourshareofall unuseddepositsyou havemadesothatyou maycontinueserviceor usefroma company
   Examples:Agreementswithlandlords,prepaidrent, publicutilities (electric, gas,water),telecommunications
   companies, or others

        No
   ayes.                                                   Institution name or individual:

                                     Bectric:
                                                                                                                   $
                                     Gas:
                                                                                                                   $
                                     Heating oil:
                                                                                                                   $
                                     Security deposit on rental unit:
                                                                                                                   $
                                     Prepaid rent
                                                                                                                   $
                                     Telephone:
                                                                                                                   $
                                     Water:
                                                                                                                   $
                                     Rented furniture:

                                     Other




23.Annuities (A contract fora periodic payment ofmoney to you, eitherfor life orfora number ofyears)
   0 No
   Q Yes..........................   Issuernameanddescription:




               Case 2:20-bk-10254-MCW
Offidal Form 106A/B
                                                                   Doc 4 Filed 09/09/20 Entered 09/10/20 11:01:30          Desc
                                                                    ScheduleA/B: Property                                    page6
                                                                  Main Document          Page 8 of 52
  Debtor1     ToddAlien Lander                                                                     Case number utisaam




 24.Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U. S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
    a No
        Yes .................................... institutionpgrngg^ description. Separatelyfiletherecordsofanyinterests. 11U.S.C.§ 521(c):
                                                                                                                                              $

                                                                                                                                              $

                                                                                                                                              $


 25.Trusts,equitableorfutureinterests in property(otherthananythinglistedinline1),andrightsorpowers
    exereisable for your benefit
    0 No
    Q Yes. Give specific
       infbnmaUonaboutthem....


26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
    0 No
    Q Yes.Givespecific
       information about them....


27. Licenses, franchises, and other general intangibles
   Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
   0 No
   Q Yes. Give specific
       information about them....


Money or property owed to you?
                                                                                                                                             Current value of the
                                                                                                                                             portion you own?
                                                                                                                                             Do not deduct secured
                                                                                                                                             claims or exemptions.

28.Tax refunds owed to you
   0 No
   Q Yes. Give specifte infomiation
                                                                                                                  Federal:             $
            about them, including whether
            you already filed the returns                                                                         State:               $
            and the tax years.
                                                                                                                 Local:                $



29. Family support
   Examples: Pastdueorlump sum alimony, spousal support, childsupport, maintenance, divorce setUement, property settlement
   0 No
   Q Yes. Give specific infoimation.
                                                                                                                Alimony:
                                                                                                                Maintenance:

                                                                                                                Support
                                                                                                                Divorce settlement:

                                                                                                                Property settlement:

30. Otheramounts someone owes you
   Examples:Unpaidwages,disabilityinsurancepayments,disabilitybenefits,sickpay,vacationpay, workers'compensation,
              SocialSecuritybenefits; unpaid loans you madeto someoneelse
  0 No
  Q Yes.Givespecificinformation.


            Case 2:20-bk-10254-MCW
Official Form 106A/B
                                                        Doc 4 Filed 09/09/20 Entered 09/10/20 11:01:30                                            Desc
                                                         ScheduleA/B: Property
                                                       Main Document           Page 9 of 52                                                            page 7
  Debtor1          ToddAllen Lander . ..
                     Fust Name           Middte Name                Last Name
                                                                                                                                    Casenumber,, *^


 31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
     0 No

     a yes-^^^^.... companyname:                                                                                                       Beneficia^                                      Su^or^va,ue:
                                                                                                                                                                                       $

                                                                                                                                                                                       $

                                                                                                                                                                                       $

 32. Any interest in property that is due you from someonewho has died
     Ifyou are the beneficiary ofa living tmst, expect proceeds from a life insurance policy, orare currently entitled to receive
     property because someone has died.
     0 No
     a Yes. Give specific information..............                                                                                                                         .
                                                                                                                                                                                      $


 33.Claimsagainstthird parties,whetheror notyou havefileda lawsuitor madea demandfor payment
     Examples: Accidents, employment disputes, insurance claims, or rights to sue
    0 No
    a Yes. Describe each claim.
                                                                                                                                                                                      $

 34.Other contingent and unliquidated claims ofevery nature, including counterclaims ofthe debtor and rights
    to set off claims
    0 No
    a Yes. Describe each claim.
                                                                                                                                                                                      $




35.Anyfinancialassets you did not alreadylist
    B No                                                                                                                                                                   -,
    Q Yes.Givespecificinformation............

36.Addthe dollarvalueofall ofyourentriesfrom Part4, includinganyentriesfor pagesyou haveattached
    forPart4.Writethatnumberhere ..................................................................................,..................,................................,.. _"..»      $                226.05



Part5:          DescribeAny Business-RelatedProperty You Ownor Havean Interest In. List any real estate in Part 1.
37.Doyou ownor haveanylegal orequitableinterestin anybusiness-relatedproperty?
   0 No. Goto Part6.
   Q Yes. Goto line 38.
                                                                                                                                                                                   Current value of the
                                                                                                                                                                                   portion you own?
                                                                                                                                                                                   Do not deduct secured claims
                                                                                                                                                                                   or exemptions.

38.Accounts receivable or commissions you already earned
   0 No
   1-1 Yes. Describe.......

39. Officeequipment, furnishings, and supplies
    Examples:Business-relatedcomputers, software,modems, printers,copiers,faxmachines,rugs,telephones,desks,chaire,electronicdevices
   0 No
   Q Yes. Describe.......


              Case 2:20-bk-10254-MCW
Official Form 106A/B
                                                                          Doc 4 Filed 09/09/20 Entered 09/10/20 11:01:30                                                                   Desc
                                                                           Schedule MB: Property
                                                                         Main Document          Page 10 of 52                                                                                       pages
   Debtor-r          ToddAlien Lander
                       FirstName            Mlddto Name                                                                                       Case number viimmrn




  40.Machinery,fixtures,equipment,suppliesyouuseinbusiness,andtoolsofyourtrade
      0 No
      Q Yes. Describe.......


 41. Inventory
     0 No
     1-1 Yes.Describe.......


 42.Interests in partnershipsorjointventures
     0 No
    a Yes.Describe....... ^meofentity:                                                                                                                              % of ownership:
                                                                                                                                                                                 -%         $
                                                                                                                                                                                            $
                                                                                                                                                                                 -%         $


 43.Customer lists, mailing lists, or other compilations
    0 No
    Q Yes.Doyourlistsincludepersonallyidentifiableinformation(asdefinedin11U.S.C.§ 101(41A))?
                 1-1 No
                 a Yes. Describe........


44.Any business-related property you did not already list
   0 No
    Q Yes.Givespecific
         information

                                                                                                                                                                                             $

                                                                                                                                                                                            $

                                                                                                                                                                                            $



                                                                                                                                                                                            $

45.Addthedollarvalueofall ofyourentriesfromPart5,includinganyentriesforpagesyou haveattached
                                                                                                                                                                                            $
   for Part5. Write that number here..........................................................................................................................................        -^



Part 6:         DescribeAny Farm-and Commercial Fishing-RelatedPropertyYou Ownor Havean Interest In.
                If you own or have an interest in farmland, list it in Part 1.


46.Doyouownorhaveanylegalorequitableinterestinanyfarm.orcommercialfishing-relatedproperty?
   0 No.GoIDPart7.
   a Yes. Goto line47.

                                                                                                                                                                                           Current value of the
                                                                                                                                                                                           portion you own?
                                                                                                                                                                                           Do not deduct secured claims
                                                                                                                                                                                           or exemptions.
47 Farm animals
   Examples: Livestock, poultry, farm-raised fish
       No
   a Yes.




            Case
Official Form 106A/B 2:20-bk-10254-MCW                                        Doc  4 A/B:
                                                                               Schedule Filed  09/09/20 Entered 09/10/20 11:01:30
                                                                                            Property                                                                                               Desc
                                                                             Main Document          Page 11 of 52
  bebton        Todd Alien Lander
                 RrstNane        Middle Name     Last Name
                                                                                               casenumber^

 48. Crops-either growing or harvested
     0 No
     Q Yes.Givespecific
         information.

 49.Farm and fishingequipment, implements, machinery, fixtures, and tools oftrade
     0 No
     a Yes.


 50. Farm and fishing supplies, chemicals, and feed
    0 No
    a Yes.


 51.Any farm-and commercial fishing-relatedproperty you did not alreadylist
    0 No
    Q Yes. Give specific
        information.


52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
    for Part 6. Write that number here




 Part 7:      Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not alreadylist?
    Examples:Seasontickets, countrydub membership
    0 No
    Q Yes. Give specific ':
        information.




54. Add the dollar value of all of your entries from Part 7. Write that number here                                                 0. 00



Part s:       List the Totals of Each Part of this Form


55. Part 1: Total real estate, line 2....                                                                        .   -» $     3,200.00

56. Part 2: Total vehicles, tine 5                                     $         2,662.00

57. Part 3: Total personal and household items, line 15                $         2,825.00

58.Part 4: Total financial assets, line 36                             $              226.05

59. Part 5: Total business-related property, line 45                   $                0.00

60.Part 6: Total farm- and fishing-related property, line 52           $                0.00

61.Part 7: Total other property not listed, line 54                 +$                  0.00

62.Total personal property. Add tines 56 through 61.                   $         5,713.05copypersonalpropertytotal .> + $      5. 713. 05


63.Total of all property on Schedule A/B. Add line 55 + line 62.                                                        $     8,913.05

            Case 2:20-bk-10254-MCW                     Doc 4 Filed 09/09/20 Entered 09/10/20 11:01:30                       Desc
Official Form 106A/B                                     Schedule MB: PropertyPage 12 of 52
                                                      Main Document                                                           page 10
   Fill in this information to identify your case:

   Debtor1           Todd Alien Lander
                       Firet Name              Middle Name

   Debtor2             Phyllis Kaye Kolb-Lander
   (Spouse, if filing) First Name              MMdleName

   United States Bankruptcy Court for the: District of Arizona

   Case number
   (If known)
                                                                                                                                          Q Check if this is an
                                                                                                                                             amended filing


 Official Form 106C
                                                                                           I                                                           04/19

 Beascompleteandaccurateaspossible.Iftwomamedpeoplearefilingtogether,bothareequallyresponsibleforsupplyingcorrectinformation.
 Usingthepropertyyoulistedon ScheduleA/B:Pmperty(OfficialForm106A/B)asyoursource,listthepropertyttiatyoudaimasexempt.Ifmore
 spaceisneeded,filloutandattachtothispageasmanycopiesofPart2:AdditionalPageasnecessary.Onthetopofanyadditionalpages,write
 your name and case number (if known).

 Foreachitemofpropertyyouclaimasexempt,youmustspecifytheamountoftheexemptionyouclaim.Onewayofdoingsoisto state a
 specific dollar amount as exempt Alternatively, you may claim the full fairmarket value ofthe property being exempted up to the amount
 ofanyapplicablestatutorylimit Someexemptions-suchasthoseforhealthaids,rightsto receivecertainbenefits,andtax-exempt
 retirement funds-may be unlimited in dollar amount However, if you claim an exemption of 100% of fair market value under a law that
 limitstheexemphontoa particulardollaramountandthevalueofthepropertyisdeterminedtoexceedthatamount,yourexemption
 would be limited to the applicablestatutory amount

  Part 1:         Identify the Property You Claim as Exempt


  1. Whichset ofexemptions are you claiming? Checkone only, even ifyour spouse is filingwithyou.
                                                 nonbankmptcyexemptions. 11 U. S.C. § 522(b)(3)
      Q Youareclaimingfederal exemptions. 11 U.S.C.§ 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

       Brief description ofthe property and line on           Current value of the   Amount of the exemption you claim        Specificlawsthat allow exemption
       ScheduleA/Bthat lists this property                    portion you own
                                                              Copythe value from     Check only one box for each exemption.
                                                              Schedule A/B

      Brief                                                                                                                   A. R. S. 33-1101
      description:
                              Park Model Mobile                         3,200.00 0$ 3,200. 00
      Line from                                                                  Q 100%affairmarketvalue,upto
      Schedule A/B:           1.1                                                       any applicable statutory limit

      Brief
      description:                                                                   a$
      Line from                                                                      Q 100%affairmarketvalue,upto
      Schedule A/B:                                                                     any applicable statutory limit

      Brief
      description:                                                                   a$
      Line from                                                                      1-1100%affairmarket value, upto
      Schedule A/B:                                                                     any applicable statutory limit


 3. Are you claiminga homestead exemption of more than $170,350?
     (Subjectto adjustmenton4/01/22andevery3 yearsafterthatforcasesfiledon orafterthe dateofadjustment.)
     St No
     1-1 Yes.Didyouacquirethepropertycoveredbytheexemptionwithin1,215daysbeforeyoufiledthiscase?
          a No
          a Yes

             Case 2:20-bk-10254-MCW                           Doc 4 Filed 09/09/20 Entered 09/10/20 11:01:30                                 Desc
Official Form 106C                                           Main Document
                                                             ScheduleC: ThePropertyPage   13asofExempt
                                                                                   You Claim     52                                              page 1 of_
  Debtor 1         Todd Alien Lander                                                                Case number wiammi




   Part 2:        Additional Page

        Brief description of the property and line          Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
        on Schedule A/B that lists this property            portion you own

                                                            Copy the value from     Check only one box for each exemption
                                                            Schedule A/B

       Brief
                         GM Sonoma                                       827. 00    0$          827.00
       description:                                                                                                          A. R. S. 33-1125
       Line from        3.2                                                         (jl 100%affairmarketvalue,upto
       Schedule AC;                                                                     any applicable statutory limit
       Brief                                                                                                                                 M
       description:
                        Chew Blazer                            $      1 415.00      0$ 1,415.00
       Line from                                                                    Q 100%offairmarketvalue,upto
       Schedule A/B:
                        3.3                                                             any applicable statutory limit

       Brief
                                                                                                                                  \          I*-
       description:                                         $                       0$     420.00
       Line from        3.1                                                         Q 100%affairmarketvalue, upto
       ScheduleA/B:                                                                     any applicable statutory limit

       Brief            A     liortr'ao .fiirnit* ir<n»                                                                     A. R. S. 33-1126
       description:                                         $         1,050.00      gf$       1,050.00
       Line from        6                                                          Q 100%offairmarketvalue,upto
       Schedule A/B:                                                                   any applicable statutory limit
       Brief
                        Tv's, electronics                               450.00                                              A. R. S. 33-1125
       description:                                         $                      0$           450. 00
       Line from        7
                                                                                   Q 100%affairmarketvalue, upto
       Schedule fiJB:                                                                 anyapplicablestatutory limit

      Brief                                                                                                                           11
      description:
                        Books,      icures                  $           425. 00    Q$           425. 00
      Line from         8                                                          Q 100%affairmarket value, upto
      Schedule A/B:                                                                   any applicable statutory limit

      Brief
                        S art E ui ment                                 100.00                                              A. R. S. 33-1125
      description:                                          $                      0$           100.00
      Line from         9                                                          Q 100%affairmarketvalue, upto
      Schedule A/B:                                                                   any applicable statutory limit
      Brief
                        Clothers, accessories                           500.00                                              A. R. S. 33-1125
      description:                                          $                      a$     500. 00
      Line from                                                                    Q 100%affairmarketvalue, upto
      Schedule A/B:
                        11                                                            anyapplicablestatutory limit

      Brief
                        Weddin Rin s etc                                                                                    A. R. S. 33-1125
      description:                                         $            150.00     a$      150. 00
      Line from         12                                                         1-1100%affairmarketvalue, upto
      Sctiedule A/B:                                                                  any applicable statutory limit

      Brief                                                                                                                 A. R. S. 33-1125
      description:
                        3 do s one cat                     $            150.00     a$          150. 00
      Line from         13                                                         Q 100%affairmarketvalue,upto
      Schedule A/B:                                                                   any applicable statutory limit
      Brief
      description:                                                                 a$
      Linefrom                                                                     Q 100%affairmarketvalue, upto
      Schedule A/B:                                                                   any applicable statutory limit

     Brief
     description:                                                                  a$
     Line from                                                                     1-1100%affairmarketvalue,upto
     Schedule A/B:                                                                   any applicable statutory limit

              Case 2:20-bk-10254-MCW                        Doc 4       Filed 09/09/20            Entered 09/10/20 11:01:30                    Desc
Official Form 106C                                        Main Document
                                                          Schedule                  Page
                                                                   C: The Property You Claim14  of 52
                                                                                             as Exempt                                         page 2 of
      Fill in this information to identify your case:

      Debtor1            Tocld Alien Lander
                             FilBt Name                  MMdte Name                 Last Name

      Debtor2                Phyllis Kaye Kolb-Lander
      (Spouse, if filing) Fust Name                      MkMleName                  last Name

      United States Bankruptcy Courtforthe: District Of Arizona
      Case number
          (Ifknown)                                                                                                                                   1-1Checkifthis is an
                                                                                                                                                          amended filing

      Official Form 106D

      Schedule D: Creditors                                              ho          ve Claims Secured by P operty                                                     12/15
     ?S_a?-c?Jn?IT?.ia"daccurateasPossible.Iftwomamedpeoplearefilingtogether,bothareequallyresponsibleforsupplyingcorrect
     information. V more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form?'
     additionalpages,writeyour nameandcasenumber(ifknown).

     1. Do any creditors have claims secured by your property?
           El No. Checkthisboxandsubmitthisformtothecourtwithyourotherschedules. You havenothing elseto reporton thisform.
           fcj Yes. Fill in all of the information below.


     Part 1:          Us* All Secured Claims

                                                                                                                                              Column B              Column C
    2. Listall securedclaims.Ifa creditorhasmorethanonesecureddaim,listthecreditorseparately                                                  Value of collateral   Unsecured
           for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2.
                                                                                                                                              that supports this    portion
           As muchaspossible, listtheclaimsinalphabetical onteraccordingtothecreditor's name.                             ^iue"rf'^l'i^eraT   claim                 Ifany
                                                                Describe the property that secures the claim:
           Creditor's Name


           Number            Street

                                                                As ofthe dateyou file, the claim is: Checkallthatapply.
                                                                [-] Contingent
                                                                1-1 Unliquidated
           City                           State   ZIP Code
                                                                1-1 Disputed
      Who owes the debt? Check one.                             Nature of lien. Check alt that apply.
      Q Debtor 1 only                                           Q Anagreement youmade(suchasmortgage orsecured
      Q Debtor2 only                                                  car loan)
      a DebtorlandDebtor2 only                                  Q Statutorylien (suchastaxlien, mechanic's lien)
      Q Atleastoneofthedebtorsandanother                        01 Judgment lien from a lawsuit
                                                                Q Other(includinga righttooffset)
      a Check if this claim relates to a
         community debt
      Date debt was incurred                                    Last4 digits of account number
    2.2
                                                                Describe the property that secures the claim:
           Creditor's Name


           Number            Street

                                                               As ofthe dateyou file, the claim is: Checkaltthatapply.
                                                               1-1 Contingent
                                                               LI Unliquidated
          City                            State ZIPCode        t-J Disputed
     Who owes the debt? Check one.                             Nature of lien. Check all that apply.
     1-1 Debtor1 only                                           Q Anagreementyoumade(suchasmortgageorsecured
     1-1 Debtor2 only                                                 car loan)
I    Q DebtorlandDebtor2 only                                  Q Statutory lien(such astaxlien, mechanic's lien)
j    a Atleastoneofthedebtorsandanother                        1-1 Judgmentlien(roma lawsuit
                                                               1-1 Other(including a righttooffset)
     1-1 Check if this claim relates to a
1            community debt
i    Datedebtwas incurred                                      Last 4 digits of account number
          Addthedollarvalueofyourentries in ColumnA onthis page.Writethatnumberhere:
                      Case 2:20-bk-10254-MCW                              Doc 4       Filed 09/09/20               Entered 09/10/20 11:01:30              Desc
    Official Form 106D                                           Main
                                                        ScheduleD:      Document
                                                                   Creditors            Page
                                                                             WhoHaveClaims    15by
                                                                                          Secured ofProperty
                                                                                                     52                                                   page 1 of.
      Fill in this information to identify your case:

      Debtor1         Todd Allen Lander
                        First Name                MMdteName

      Debtor2           Phyllis Kaye Kolb-Lander
      (Spouse, if filing) RrstName                MiddleName

      United States Bankruptcy Court for the: District of Arizona

      Case number
                                                                                                                                                  Q Check if this is an
      (If known)                                                                                                                                      amended filing

  Official Form 106E/F
  Schedule                           F: Creditors                   ho            ve Unsecured Claims                                                             12/15
  Be as complete and accurateas possible. Use Part 1 for creditors with PRIORITVclaims and Part 2 forcreditors with NONPRIORITYclaims.
  Listthe otherpartyto anyexecutorycontracts or unexpiredleasesthat could result in a claim. Also list executorycontracts on Schedule
  A/B:Property(OfficialForm106A/B)andon ScheduleG:ExecutoryContractsandUnexpiredLeases(OfficialForm106G).Donotincludeany
  creditors with partially secured claims that are listed In Schedule D: Creditors Who Have Claims Secured by Property. Ifmore space is
  needed,copythePartyou need,fill it out, numbertheentriesinthe boxesontheleft.AttachtheContinuationPagetothispage.Onthetopof
  anyadditional pages,write your name and case number(if known).

  Parti:          List All of Your PRIORITV Unsecured Claims

  1. Doany creditors have priority unsecured claims againstyou?
                3. GotoPart2.
        a Yes.
  2. List all of your priority unsecured claims. Ifa creditor hasmore than one priority unsecured claim, listthe creditor separately foreach claim. For
     each daim listed, identify whattype of claim it is. Ifa daim has both priority and nonpriority amounts, list that claim here and show both priority and
     nonpriority amounts As much as possible, listthe claims in alphabetical order according tothe creditor's name. Ifyou have more than two priority
       unsecured claims, fill out the Continuation Pageof Part 1 . Ifmore than onecreditorholds a particularclaim, listthe othercreditors in Part3.
       (For an explanaBon of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                  Total claim   Priority       Nonpriority
                                                                                                                                                amount         amount

2.1
                                                                    Last4 digitsofaccountnumber _ _ _ _ 1                                                  $
         Priority Creditor's Name

                                                                    When was the debt incurred?
         Number           Street


                                                                    As of the date you file, the claim is: Checkall thatapply.

         City                             State   ZIP Code
                                                                    Q Contingent
                                                                    Q Unliquidated
         Who incurred the debt? Check one.
                                                                    1-1 Disputed
         1-1 Debtor 1 only
         Q Debtor2 only                                             Type of PRIORITT unsecured claim:
         1-1 Debtor 1 and Debtor 2 only                             (-) Domestic support obligations
         Q At least one of the debtors and another
                                                                    Q Taxesandcertainotherdebtsyouowethegovernment
         Q Checkifthis claimisfora communitydebt                    Q Claimsfordeathorpersonalinjurywhileyouwere
         Is the claim subject to offset?                                intoxicated
         UNO                                                        a Other. Specify
         Qves
2.2
                                                                    Last4 digitsofaccountnumber _ _ _ _ 3
         Priority Creditor's Name
                                                                    When was the debt incurred?
         Number          Street
                                                                    As of the date you file, the claim is: Check all that apply
                                                                    D Contingent
         City                             State   ZIPCode           Q Unliquidated
         Who incurred the debt? Check one.                          LI Disputed
         1-1 Debtor1 only
                                                                    Type of PRIORITY unsecured claim:
         [-1 Debtor 2 only
         Q Debtor1 andDebtor2 only                                  Q Domesticsupportobligations
         LI Atleastoneofthedebtorsandanother                        Q Taxesandcertainotherdebtsyouowethegovernment
         Q Checkifthisclaimisfora communitydebt                     Q Claimsfordeathorpersonalinjurywhileyouwere
                                                                        intoxicated
        Is the claim subjectto offset?                              1-1 Other.Specify
         a No
         1-lYes
                Case 2:20-bk-10254-MCW                       Doc 4 Filed 09/09/20 Entered 09/10/20 11:01:30                                           Desc
Official Form 106E/F                                       Main   Document
                                                        Schedule E/F:                Page
                                                                      Creditors Who Have    16 of Claims
                                                                                         Unsecured 52                                                 page 1 of
  Debtor 1       Todd Alten Lander                                                                    Case number (ifknown


   Part 2:      Ust All of Your NONPRIORITVUnsecured Claims

  3. Do anycreditors have nonpriority unsecured claimsagainstyou?
      Q No.Youhavenothingtoreportinthispart.Submitthisformtothecourtwithyourotherschedules.
      &E Yes
  4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
      nonpriority unsecured daim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
      included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3. lf you have more than three nonpriority unsecured
      claims fill out the Continuation Page of Part 2.

                                                                                                                                                    Total claim

 ^ I Citi/Costco                                                                Last4 digitsofaccountnumber_0_ 6 8 8
       Nonpriority Creditor's Name                                                                                                              S          1, 960. 08
                                                                                When was the debt incurred?
       PO Box790057
       Number          Street
       St. Louis,                                   MO       63179
       City                                                 ZIPCode             As of the date you file, the claim is: Check alt that apply.
                                                                                Q Contingent
       Who incurred the debt? Check one.                                        LI Unliquidated
       0 Debtor 1 only                                                          a Disputed
       Q Debtor2 only
       Q Debtor 1 and Debtor 2 only                                             Type of NONPRIOR1TY unsecured claim:
       Q Atleastoneofthedebtorsandanother                                       Q Studentloans
       Q Checkifthisclaimisfora communitydebt                                   Q Obligationsarisingoutofa separationagreementordivorce
                                                                                    that you did not report as priority claims
       Is the claim subject to offset?                                          Q Debtstopensionorprofit-sharingplans,andothersimitardebts
       0 No                                                                     9S Other.Specify CostCOCredit Card
       a Yes

 -2    Capital One/Cabelas                                                      Last4 digitsofaccountnumber _3. _2. _8_ _0_ S                                530. 41
       NonpriorityCreditoi'sName                                                When was the debt incurred?
       PO Box60599
       Number         Street

       City of Industry,                            CA       91716              As of the date you file, the claim is: Checkall thatapply.
       City                                         State   ZIPCode
                                                                                Q Contingent
       Who incurred the debt? Check one.                                        (-1 Unliquidated
       0 Debtor1 only                                                           LI Disputed
       a Debtor2 only
       Q Debtor1 andDebtor2 only                                                Type of NONPRIORITV unsecured claim:
       LI At least one of the debtors and another                               a Student loans
                                                                                Q Obligationsarisingoutofa separationagreementordivorce
       d Checkifthisclaimisfora communitydebt                                       that you did not report as priority claims
       Is the claim subjectto offset?                                           Q Debtstopensionorprofit-sharingplans,andothersimilardebts
       kdNo                                                                     BT other, specify Cabelas Credit Card
       a Yes

 -3    Capital One/Walmart                                                      Last 4 digits ofaccount number           5       3   4 3                  5, 122.46
      Nonprionty Creditor's Name
                                                                               When was the debt incurred?
       PO Box60519
      Number          Street

       City of Industry                             CA       91716
      Cily
                                                                               As of the date you file, the claim is: Check all that apply.
                                                            ZIPCode
                                                                                Q Contingent
      Who incurred the debt? Check one.
                                                                                a Unliquidated
       LI Debtor 1 only
                                                                                Q Disputed
      1-1 Debtor2 only
      61 Debtor 1 and Debtor2 only                                             Type of NONPRIORTTYunsecuredclaim:
      Q At least one of the debtors and another
                                                                               [-1 Studentloans
      1-1 Checkifthisclaimisfora communitydebt                                 Q Obligationsarisingoutofa separationagreementordivorce
                                                                                   that you did not report as priority claims
      Is the claim subject to offset?
                                                                               Q Debtsto pension orprofit-sharing plans, andothersimilardebts
      HfNo
                                                                               S other, specify Walmart Credit Card
      a Yes

              Case 2:20-bk-10254-MCW                       Doc 4 Filed 09/09/20 Entered 09/10/20 11:01:30                                       Desc
Official Form 106E/F                                      Main   Document
                                                       Schedule E/F:                Page
                                                                     Creditors Who Have    17 of 52
                                                                                        Unsecured Claims                                                    ^of^
                                                                                                                                                        pacie'-ofT"
  Debtor1           Todd Alien Lander                                                                     Case number (fknown
                     FIretName       Middle Name             Last Name


   Part 2:          List All of Your NONPRIORITY Unsecured Claims

   3. Do any creditors have nonpriority unsecured claims against you?
      1-1 No.You havenothing toreport inthispart. Submitthisformtothecourtwithyourotherschedules.
              Yes

  4. Listall of your nonpriority unsecured claims in the alphabeticalorder ofthe creditorwho holds each claim. Ifa creditorhasmore than one
      nonpriorityunsecureddaim, list thecreditorseparatelyforeachclaim. Foreachclaim listed, identifywhattypeofclaimit is. Donotlist claimsalready
      includedin Part 1 Ifmorethan onecreditorholdsa particularclaim, listtheothercreditorsin Part3.lfyou havemorethanthree nonpriorityunsecured
      claims fill out the Continuation Page of Part 2.



       Capital One                                                                   Last4 digits ofaccount numberJL A 4 4
       Nonprtority Creditor's Name

       PO Box60599                                                                  When was the debt incurred?
       Number            Street

       City of Industry,                              CA                  91716
       City                                          Slate               ZIPCode    As of the date you flle, the claim is: Check all that apply.
                                                                                    Q Contingent
       Who incurred the debt? Check one.                                            a Unliquidated
       [-1 Debtor 1 only                                                            Q Disputed
       Q Debtor 2 only
       0 Debtor1 andDebtor2 only                                                    Type of NONPRIORITYunsecured claim:
       1-1 Atleastoneofthedebtorsandanother                                         Q Student loans
       Q Checkifthisclaim isfora communitydebt                                      Q Obligationsarisingoutofa separationagreementordivorce
                                                                                        that you did not report as priority claims
       Is the claim subject to offset?                                              Q Debtstopensionorprofit-sharingplans,andothersimilardebts
       0 No                                                                         BT other, specify Credit Card
       a Yes

       First National Credit Card                                                   Last4 digits ofaccount number 1                  6   9 ^) 5           1,063.25
       Nonpriority Creditor's Name                                                  When was the debt incurred?
       PO Box 5097
       Number            Street
                         ,,                          SD                   57117     As of the date you file, the claim is: Check all that apply.
       City                                          State               ZIPCode
                                                                                    Q Contingent
       Who incurred the debt? Checkone.                                             a Unliquidated
       I-I Debtor 1 only                                                            LI Disputed
       LI Debtor2 only
       S3 Debtor 1 andDebtor2 only                                                  Type of NONPRIORITY unsecured claim:
       1-1 At least one of the debtors and another                                  Q Studentloans
                                                                                    Q Obligationsarisingoutofa separationagreementordivorce
       Q Checkifthisclaimisfora communitydebt                                           that you did not report as priority claims
       Is the claim subject to offset?                                              [-1 Debtstopensionorprofit-sharingplans,andothersimilardebts
       0 No                                                                         a? Other. Specify Credit
       a Yes

       Best Buy                                                                     Last4 digits of account number           -A_4:_L_7
      NonpriorttyCreditors Name                                                                                                                           1,882.63
                                                                                    When was the debt incurred?
       PO Box 6204
      Number            Street

      Sioux Falls,                                   SD                   57117
      City                                           State               ZIP Code   As of the date you file, the claim is: Check all that apply.

      Who incurred the debt? Check one.
                                                                                    Q Contingent
                                                                                    1-1 Unliquidated
      1-1 Debtor 1 only
                                                                                    1-t Disputed
      Q Debtor 2 only
      S Debtor1 andDebtor2 only                                                     Type of NONPRIORITY unsecured claim:
      Q Atleastoneofthedebtorsandanother
                                                                                    Q Student loans
      1-1 Checkifthisclaimisforacommunitydebt                                       LI Obligations ansingoutofa separation agreement ordivorce
                                                                                        that you did not report as priority claims
      Is the claim subject to offset?
                                                                                    Q Debtstopensionorprofit-sharingplans,andothersimilardebts
      0 No
      LlYes
                                                                                    ST other,specify Credit Card

               Case 2:20-bk-10254-MCW                         Doc 4 Filed 09/09/20 Entered 09/10/20 11:01:30                                       Desc
Official Form 106E/F                                        Main   Document           Page 18 of 52
                                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 fef yjj
                                                                                                                                                      page
   Debtor<.        Todd Allen Lander                                                                           Case number yiawm
                    RratName          MkidteName              Last Name



   Part 2:        Your NONPRIORITy Unsecured Claims - Continuation Page


   Afterlistinganyentrieson this page, numberthem beginningwith4.4, followed by4.5, andsoforth.                                                                  Total claim



         Capital One                                                                        Last4 digitsofaccountnumber 7              269                      $      837.63
         NonpriorityCreditor'sName
                                                                                            When was the debt incurred?
         PO Box 60599
        Number           Street
         City of Industry,                              CA                  91716           As ofthe dateyou file, the claim is: Checkallthatapply.
        CHy                                            State               ZIPCode          Q Contingent
                                                                                            Q Unliquidated
        Who incurred the debt? Check one.
                                                                                            Q Disputed
        Q Debtor1 only
        a Debtor2 only                                                                      Type of NONPRIORffYunsecured claim:
        S Debtor1 andDebtor2 only                                                           Q Studentloans
        [-1 At least one of the debtors and another
                                                                                            1-1 Obligations arisingoutofa separation agreement ordivorcethat
        Q Check ifthis claim is fora community debt                                             you did not reportas priorityclaims
                                                                                            Q Debtsto pensionorprofit-sharing plans, andothersimilardebts
        Is the claim subject to offset?                                                     0 other,specify Credit Card
        EfNo
        (-1 Yes



        Kohls                                                                               Last4 digitsofaccountnumber 6              4   6 0                 $ 2,895.44
        Nonpnority Creditor's Name
                                                                                            When was the debt incurred?
        PO Box 60043
       Number           Street

        City of Industry,                              CA                  91716            As ofthe date youfile, the claim is: Checkallthatapply.
       Crty                                           State               ZIPCode           1-1 Contingent
                                                                                            Q Unliquidated
       Who incurred the debt? Check one.
                                                                                            Q Disputed
       Q Debtor1 only
       t-I Debtor2 only                                                                    Type of NONPRIORFTKunsecured claim:
       S Debtor1 andDebtor2 only                                                            1-1 Studentloans
       Q Atleastoneofthedebtorsandanother
                                                                                            Q Obligabonsansingoutofa separation agreement ordivorcethat
       D Check ifthis claim isfor a community debt                                             you did not report as priority claims
                                                                                           Q Debtsto pensionorprofit-sharingplans,andothersimilardebts
       Is the claim subjectto offset?                                                      BT other. spacHy Credit Card
       0 NO
       a Yes


                                                                                           Last4 digits ofaccountnumber 5872
                                                                                                                                                               $ 3, 971. 67
       Synchrony Bank/Lowes
       ^tonpriority Creditor's Name
                                                                                           When was the debt incurred?
       PO Box530914
       Number          Street
      Atlanta,                                        GA                   30353           As ofthe date youfile,the claim is: Checkallthatapply.
       City                                           State               ZIPCode          Q Contingent
                                                                                           1-1 Unliquidated
      Who incurred the debt? Check one.
                                                                                           U Disputed
      1-1 Debtor1 only
      LI Debtor2 only                                                                      Type of NONPRIORrTY unsecured claim:
      0 Debtor1 andDebtor2 only                                                            1-1 Student loans
      Q Atleastoneofthedebtorsandanother
                                                                                           Q Obligationsarisingoutofa separation agreement ordh/oreethat
      d Checkifthisclaimisfora communitydebt                                                   you did not report as priorityclaims
                                                                                           Q Debtsto pension orprofit-sharing plans, andothersimilardebts
      Is the claim subject to offset?                                                      0 other, specify Credit Card
      0 No
      a Yes


              Case 2:20-bk-10254-MCW                                  Doc 4          Filed 09/09/20           Entered 09/10/20 11:01:30                  Desc
Official Form 106E/F                                         MainE/F:
                                                                   Document          Page   19 of Claims
                                                                                                   52
                                                          Schedule    Creditors Who Have Unsecured                                                             page   ^/of^jlt
   Debtor r        Todd Alten Lander                                                                Case number yrKnown
                    Fmt Name          MiddteName



   Part 2:         Your NONPRIORITV Unsecured Claims - Continuation Page


   After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                            Total claim



        Home Depot                                                               Last4 digitsofaccountnumber 4 J^ 2 8                                    676. 04
        Nonpriortty Creditor's Name

        PO Box 790393                                                           When was the debt incurred?
        Number          Street
        St Louis                                      MO        63179           As ofthe dateyoufile, the claim is: Checkallthatapply.
        City                                         State     ZIPCode          Q Contingent
                                                                                L] Unliquidated
        Who incurred the debt? Checkone.
                                                                                Q Disputed
        Q Debtor1 only
        1-1 Debtor2 only                                                        Type of NONPRIORFTY unsecured clairim:
        B Debtor1 andDebtor2 only                                               1-1 Student loans
        Q At least one of the debtors and another
                                                                                Q Obligationsarisingoutofa separationagreementordivorcethat
        Q Check ifthis claim isfora community debt                                  you did notreport as priorityclaims
                                                                                Q Debtsto pension orprofit-sharing plans, andothersimilardebts
       Is the claim subject to offset?                                          0 Other,specify creditcard
        BfNo
        a Yes



       Home Depot                                                               Last 4 digits ofaccount number 7           8 _7 0                       628.60
       Nonpriority Creditor's Name
                                                                                When was the debt incurred?
       PO Box 790393
       Number          Street

       St. Louis,                                    MO        63179            As of the date you file, the claim is: Check all thatapply.
       City                                                   ZIPCode           Q Contingent
                                                                                Q Unliquidated
       Who incurred the debt? Check one.
                                                                                (-1 Disputed
       Q Debtor 1 only
       Q Debtor2 only                                                           Type of NONPRIORITY unsecured claim:
       HT Debtor 1 andDebtor2 only                                              Q Student loans
       Q Atleastoneofthedebtorsandanother
                                                                                Q Obligationsarisingoutofa separationagreementordivorcethat
       Q Check ifthis claim is fora community debt                                 you did not report as priority claims
                                                                                Q Debtsto pension orprofit-sharing plans, andoltiersimilardebts
       Is the claim subject to offset?                                          Bf ouier. specify Credit Card
              No
       a Yes

                                                                                                                                                     5,563.40
       Mercu                                                                    last 4 digitsofaccountnumber 5633
       NonpriorityCreditor's Name
                                                                               When was the debt incurred?
       PO Box 84064
       Number         Street
       Columbus,                                    GA         31908           As of the date you file, the claim is: Check all thatapply.
       CHy                                          State     ZIP Code          0 Contingent
                                                                               1-1 Unliquidated
      Who incurred the debt? Check one.
                                                                               01 Disputed
      Q Debtor1 only
      Q Debtor2 only                                                           Type of NONPRIORffY unsecured claim:
      B Debtor 1 andDebtor2 only                                               1-1 Studentloans
      Q Atleastoneofthedebtorsandanother
                                                                               Q Obligations arisingoutofa separation agreementordivorcethat
      Q Checkifthisclaimisfora communitydebt                                       you did not report as priority daims
                                                                               Q Debtstopension orprofit-sharing plans, andothersimilardebts
      Is the claim subject to offset?                                          0 Other, specify credit card
      EfNo
      a Yes


               Case 2:20-bk-10254-MCW                        Doc 4       Filed 09/09/20           Entered 09/10/20 11:01:30                   Desc
Official Form 106E/F                                       MainE/F:
                                                        Schedule Document         Page
                                                                    Creditors WhoHave    20 of Claims
                                                                                      Unsecured 52                                                page4^of4^t
   Debtor1          Todd Alien Lander                                                                  Case number{iiiuvwn
                     Fust Name      MMdteNanm


   Part 2:          List All of Your NONPRIORITY Unsecured Claims

   3. Do any creditors have nonpriority unsecured claims against you?
       Q No.Youhavenothingtoreportinthispart.Submitthisfomntothecourtwithyourotherschedules.
              Yes

   4. Ust all ofyournonpriorityunsecuredclaims inthe alphabeticalorderofthecreditorwhoholdseachclaim. Ifa creditorhasmorethanone
      ?-ol?-p^^ V.ns??j^d-da. i?J list the creditoI "seParately fo'" each claim. For each daim listed, identify what type of claim it is. Do not list claims already
      included in Part1 Ifmorethanonecreditorholdsa particular claim, listtheothercreditors in Part3.lfyou havemore thanthree nonpriority unsecured
      claimsfill outthe ContinuationPageof Part2.
                                                                                                                                                                       i
                                                                                                                                                    Total claim
        Merrick Bank                                                              Last4 digits ofaccount number 0                 884
        NonpriorityCreditor'sName                                                                                                                          1,689.94
        Po Box 9211                                                              When was the debt incurred?
        Number           Street

        OldBethpage,                               NY         11804
        Oly                                        State     ZIPCode             As ofthe dateyou file, the claim is: Checkallthatapply.
                                                                                 Q Contingent
        Who incurred the debt? Check one.                                        U Unliquidated
        Q Debtor1 only                                                           D Disputed
        1-1 Debtor2 only
        0 Debtor1 andDebtor2 only                                                Type of NONPRIORTTYunsecured claim:
        Q At least one ofthedebtors and another                                  Q Student loans
        Q Check ifthis claim is fora community debt                              1-1 Obligations arisingoutofa separation agreement ordivorce
                                                                                     that you did not report as priority claims
       Is the claim subject to offset?                                           Q Debtstopensionorprofit-sharingplans,andothersimilardebts
       0 No                                                                      ^& other, specify Credit Card
       1-1 Yes

       Merrick Bank                                                              Last4 digitsofaccountnumber 7707                                         1,511.98
       NonpriorilyCreditoi'sName                                                 Whenwas the debt incurred?
       PO Box 9201
       Number           Street

       Old BEthpage,                              NY         11804               As ofthe dateyou file, the claim is: Checkall thatapply.
       City                                       State     ZIPCode
                                                                                 1-1 Contingent
       Who incurred the debt? Check one.                                         1-1 Unliquidated
       LI Debtor 1 only                                                          1-1 Disputed
       Q Debtor2 only
       0 Debtor1 andDebtor2 only                                                Type of NONPRIORITY unsecured claim:
       Q Atleastoneofthedebtorsandanother                                        1-1 Studentloans
                                                                                 Q Obligationsarisingoutofa separation agreement ordivorce
       Q Checkifthisclaimisfora communitydebt                                       that you did not report as priority daims
       Is the claim subjectto offset?                                            Q Debtstopensionorprofit-sharingplans,andothersimilardebts
       0 No                                                                      a Other,specify Credit Card
       a Yes
       Nordstroms Card Services                                                 Last 4 digits of account number           6       0   6 2
       NonprtorityCreditors Name                                                                                                                          4, 827.40
                                                                                When was the debt incurred?
       PO Box6555
       Number          Street
       Englewood,                                 CO         80155
      Oty                                         State     ZIP Code            As of the date you file, the claim is: Check all thatapply.

      Who incurred the debt? Check one.
                                                                                Q Contingent
                                                                                Q Unliquidated
      [-1 Debtor1 only
                                                                                [-1 Disputed
      Q Debtor2 only
      0 Debtor1 andDebtor2 only
                                                                                Type of NONPRIORTP< unsecured claim:
      Q Atleastoneofthedebtorsandanother
                                                                                Q Student loans
      Q Check ifthis claim isfora community debt                                1-1 Obligations arisingoutofa separation agreementordivorce
      Is the claim subjectto offset?                                                thatyou did not report as priorityclaims
      0 No                                                                      d Debtstopensionorprofit-sharingplans,andothersimilardebts
      a Yes                                                                     BT other,specify Credit Card

               Case 2:20-bk-10254-MCW                      Doc 4        Filed 09/09/20              Entered 09/10/20 11:01:30                    Desc
Official Form 106E/F                                    MainE/F:
                                                     Schedule Document          Page
                                                                 Creditors Who Have    21 of Claims
                                                                                    Unsecured 52                                                       page4^of4JJ
   Debtor1        TO<JclAlien Lander                                                                Case number iffknown
                    RlstNanr          Middle Name



   Part 2:       Your NONPRIORITV Unsecured Claims - Continuation Page


   Afterlistinganyentrieson this page,numberthem beginningwith4.4, followedby4.5, andsoforth.                                                           Total claim



        One Main Financial                                                       Last4 digitsofaccountnumber 1               6 4 6                      $ 9,250.73
        Nonpriority Creditors Name

        PO Box 740594                                                            When was the debt incurred?
        Number           Street

        Cincinnati,                                   OH        45274            As ofthe dateyou file, the claim is: Checkallthatapply.
        CHy                                          State     ZIP Code          Q Contingent
                                                                                 1.3 Unliquidated
        Who incurred the debt? Checkone.
                                                                                 LI Disputed
        Q Debtor 1 only
        1-1 Debtor2 only                                                         Type of NONPRIORITY unsecured claim:
        Q Debtor1 andDebtor2 only                                                Q Studentloans
        Cjl Atleastoneofthedebtorsandanother
                                                                                 1-1 Obligations arisingoutofa separation agreement ordhrercethat
        Q Check ifthis claim isfora community debt                                   you did not report as priority claims
                                                                                 1-1 Debtstopensionorprofit-sharingplans,andothersimilardebts
        Is the claim subject to offset?                                          Q Other.Specify Loan
        efNo
        a Yes



       JC Penney/Synchrony Bank                                                  Last 4 digits of account number 2           4   0 1                $ 2,020.73
       NonpriorityCreditor's Name
                                                                                 When was the debt incurred?
       PO Box 965064
       Number           Street

       Oriando,                                      FL        32896             As of the dateyoufile, the claim is: Checkall thatapply.
       City                                         State     ZIPCode            Q Contingent
                                                                                 a Unliquidated
       Who incurred the debt? Check one.
                                                                                 Q Disputed
       Q Debtor1 only
       [-1 Debtor2 only                                                          Type of NONPRIORITYunsecured claim:
       B Debtor1 andDebtor2 only                                                 a Student loans
       Q Atleastoneofthedebtorsandanother
                                                                                 LI Obligations arisingoutofa separation agreement ordivorcethat
       [-1 Check ifthis claim is fora community debt                                you did not report as priority claims
                                                                                 Q Debtstopensionorprofit-sharing plans,andothersimilardebts
       Is the claim subjectto offset?                                            1-1 other, specify Credit Card
       0 No
       a Yes

                                                                                                                                                    $      787. 22
       Shell                                                                    Last 4 digits of account number 1            0   2 8
       Nonpriority Creaditor's Name
                                                                                When was the debt incurred?
       PO Box 9001011
       Number          Street
       Louisville,                                  KY         40290            As ofthe dateyou file, the claim is: Checkall thatapply.
       City                                         State     ZIPCode           Q Contingent
                                                                                Q Unliquidated
      Who incurred the debt? Check one.
                                                                                Q Disputed
       Q Debtor1 only
       1-1 Debtor2 only                                                         Type of NONPRIORmrunsecured claim:
       Hf Debtor1 andDebtor2 only                                               Q Student loans
       Q Atleast one ofthe debtors and another
                                                                                Q Obligations arisingoutofa separation agreement ordivorcethat
      1-1 Check ifthis claim is fora community debt                                 you did not report as priority claims
                                                                                Q Debtsto pensionorprofit-sharing plans, andothersimilardebts
      Is the claim subject to offset?                                           0 other,specify Credit Card
      0 NO
      a Yes


              Case 2:20-bk-10254-MCW                         Doc 4        Filed 09/09/20         Entered 09/10/20 11:01:30                    Desc
Official Form 106E/F                                       MainE/F:
                                                        Schedule Document          Page
                                                                    Creditors Who Have    22 of Claims
                                                                                       Unsecured 52                                              page4. 7of4. 1^
   Debtorl        Todd Alien Lander                                                                          Case number ptnoirn)
                    FiratName         MiddteName           Last Name


   Pait 2:       List All of Your NONPRIORITY Unsecured Claims

   3. Do any creditors have nonpriority unsecuredclaimsagainstyou?
       Q No.Youhavenothingtoreportinthispart.Submitthisformtothecourtwithyourotherschedules.
       13 Yes

   4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. Ifa creditor has more than one
       nonpnority unsecured claim, list the creditor separately for each claim. Foreach claim listed, identifywhattype ofclaim it is. Do not list claims already
       included in Part 1 Ifmore thanone creditor holds a paiticular claim, listthe other creditors in Part3. lf you have more than three nonpriority unsecured
       claims fill out the Continuation Page of Part 2.

                                                                                                                                                          Total claim
        RevSolve, Inc./Banner                                                           Last4 digits ofaccount number_5^ 8                  8 2
        NonprtorityCreditors Name                                                                                                                     $             307.27
        POBox52163                                                                     When was the debt incurred?
        Number          Street

        Phoenix,                                    AZ                  85072
        City                                                           ZIP Code        As of the date you file, the claim is: Check all that apply.
                                                                                       Q Contingent
        Who incurred the debt? Check one.                                              LI Unliquidated
        0 Debtor 1 only                                                                Q Disputed
        a Debtor2 only
        Q Debtor1 andDebtor2 only                                                      Type of NONPRIORITY unsecured claim:
        Q Atleastoneofthedebtorsandanother                                             Q Student loans
        Q Checkifthis claimisfora communitydebt                                        Q Obligations arisingoutofa separation agreement ordivorce
                                                                                           thatyou did not reportas priorityclaims
        Is the claim subject to offset?                                                (-1 Debtstopensionorprofit-sharingplans,andothersimilardabts
        0 No                                                                           BT Other. Specify Collection A enc /Medical
        1-lYes

  -2    RevSolve/Banner                                                                Last4 digits ofaccount number 9                  8   7 ^ g                       83. 09
        Nonpriority Creditor's Name                                                    When was the debt incurred?

       PO Box 52163
        Number          Street

       Phoenix,                                    AZ                   85072          As of the date you file, the claim is: Check all that apply.
        City                                       State               ZIPCode
                                                                                       Q Contingent
       Who incurred the debt? Check one.                                               Q Unliquidated
        0 Debtor1 only                                                                 [-1 Disputed
        (-1 Debtor2 only
        Q Debtor1 andDebtor2 only                                                      Type of NONPRIORiryunsecured claim:
        Q At least one ofthe debtors and another                                       Q Student loans
                                                                                       1-1 Obligations arisingoutofa separation agreementordivorce
       1-1 Check ifthis claim is fora community debt                                       that you did not report as priority claims
       Is the claim subjectto offset?                                                  D Debtstopensionorprofit-sharing plans, andothersimilardebts
       <a No                                                                           a Other. Specify Collection A enc /Medical
       a Yes
       RevSolve, Inc./Banner                                                           Last 4 digits of account number           1366
       Nonpriority Creditor's Name                                                                                                                    3         4,599.79
                                                                                       When was the debt incurred?
       PO Box 52163
       Number          Street
       Phoenix,                                    AZ                   85072
       CHy                                         State               ZIPCode         As ofthe date youfile, the claim is: Checkall thatapply.
                                                                                       Q Contingent
       Who incurred the debt? Checkone.
                                                                                       Q Unliquidated
       HT Debtor 1 only
                                                                                       [-1 Disputed
       Q Debtor2 only
       01 Debtor1 andDebtor2 only                                                      Type of NONPRIOR1TY unsecured claim:
       Q Atleastoneofthedebtorsandanother
                                                                                       Q Studentloans
       Q Check ifthis claim is fora community debt                                     Q Obligationsarisingoutofa separationagreementordivorce
                                                                                          that you did not report as priority claims
       Is the claim subjectto offset?
       61 No                                                                           Q Debtstopensionorprofit-sharingplans,andothersimilardebts
                                                                                       63' Other. Specify Collection A enc /Medical
       a Yes

               Case 2:20-bk-10254-MCW                              Doc 4          Filed 09/09/20          Entered 09/10/20 11:01:30                   Desc
Official Form 106E/F                                      MainE/F:
                                                       Schedule Document          Page
                                                                   Creditors Who Have   23 of 52
                                                                                      Unsecured Claims                                                       page4^of4^_l
   Debtor-i       TocldAlien Lander                                                                      Case number (ifknown
                    RrstName          MWhName            LaatName


   Part 2: Your NONPRIORITYUnsecured Claims- Continuation Page

   Afterlistinganyentrieson thispage, numberthem beginningwith4.4,followedby4.5, andso forth.                                                             Total claim



        Target                                                                         Last4 digitsofaccountnumber 2             375                     $ 3,367.45
        Nonpriority Creditor's Name

        PO Box 660170                                                                 When was the debt incurred?
        Number          Street

        Dallas,                                    TX                 75266           As of the date you file, the claim is: Check all that apply.
        CNy                                       State              ZIPCode          Q Contingent
                                                                                      Q Unliquidated
        Who incurred the debt? Checkone.
                                                                                      1-1 Disputed
        Q Debtor 1 only
        [-1 Debtor2 only                                                              Type of NONPRIORFPrunsecured claim:
        0 Debtor1 andDebtor2 only                                                     Q Student loans
        Q At least oneofthedebtors and another
                                                                                      Q Obligationsarisingoutofa separationagreementordivorcethat
        1-1 Check ifthis claim isfora community debt                                      you did not reportas priorityclaims
                                                                                      Q Debtsto pension orprofit-sharing plans, andothersimilardebts
        Is the claim subjectto offset?                                                0 other,specify Credit Card
        0 No
        a Yes



       Wells Fargo Card Services                                                      Last4 digitsofaccountnumber 6              7 ^7 7                  $ 3,048.28
       Nonpriority Creditor's Name
                                                                                      When was the debt incurred?
       PO Box51193
       Number           Street

       Los Angeles,                               CA                 90051            As ofthe dateyou file, the claim is: Checkallthatapply.
       City                                      State              ZIPCode           Q Contingent
                                                                                      1-1 Unliquidated
       Who incurred the debt? Check one.
                                                                                      D Disputed
       Q Debtor1 only
       Q Debtor2 only                                                                 Type of NONPRIORITY unsecured claim:
       S Debtor1 andDebtor2 only                                                      Q Student bans
       Q Atleastoneofthedebtorsandanother
                                                                                      Q Obligationsarisingoutofa separationagreementordivorceUiat
       Q Checkifthisclaimisfora communitydebt                                            you did not report as priority claims
                                                                                      [-] Debtstopension orprofit-sharing plans, andothersimilardebts
       Is the claim subjectto offset?                                                 0 other, specify Credit Card
       0 No
       a Yes


                                                                                     Last4 digits ofaccountnumber 7341
                                                                                                                                                        $ 4,682. 88;
       Banner Health
       Nonpriority Creditor's Name

       PO Box 741275                                                                 Whenwasthe debt incurred? 01/17/2020
       Number          Street
       Los Angeles,                              CA                 90074            As of the date you file, the claim is: Check altthat apply.
      City                                       State              ZIPCode          Q Contingent
                                                                                     Q Unliquidated
      Who incurred the debt? Check one.
                                                                                     Q Disputed
      Q Debtor1 only
      Q Debtor2 only                                                                 Type of NONPRIORITVunsecured claim:
      HT Debtor1 andDebtor2 only                                                     Q Student loans
      Q Atleastoneofthedebtorsandanother
                                                                                     Q Obligations arisingoutofa separation agreementordivorcethat
      Q Check ifthis claim is fora community debt                                        you did not report as priority claims
                                                                                     Q Debtsto pension orprofit-sharing plans,andothersimilardebts
      Is the claim subject to offset?                                                0 Other. Specify Medical
      0 No
      a Yes


              Case 2:20-bk-10254-MCW                           Doc 4           Filed 09/09/20         Entered 09/10/20 11:01:30                      Desc
Official Fonn 106E/F                                    MainE/F:
                                                     Schedule Document          Page
                                                                 Creditors Who Have    24 of Claims
                                                                                    Unsecured 52                                                        page4^of4^
   Debtor-)       Todd Alien Lander                                                              Case number (ffjmoun
                    RrstName          MMdtoName



   Part 2:        Your NONPRIORITV Unsecured Claims - Continuation Page


   Afterlistinganyentrieson this page, numberthem beginningwith4.4, tallowedby4.5, andsoforth.                                                      Total claim



        Wakefieldand Assocaiates, Inc./CEP America                             Last4 digits ofaccount number 2            427                       $   226. 71
        Nonpriority Creditor's Name

        PO Box 59003                                                          When was the debt incurred?
        Number          Street

        Knoxville,                                  TN        37950           As ofthe date you file, the claim is: Check all thatapply.
        City                                       State     ZIPCode           Q Contingent
                                                                               a Unliquidated
        Who incurred the debt? Check one.
                                                                              Q Disputed
        Q Debtor1 only
        a Debtor2 only                                                        Type of NONPRIORITY unsecured claim:
        8' Debtor1 andDebtor2 only                                            Q Student loans
        Q Atleastoneofthedebtorsandanother
                                                                              1-1 Obligationsarisingoutofa separationagreementordivorcethat
        1-1 Checkifthisclaimisfora communitydebt                                  you did not report as priority claims
                                                                              1-1 Debtstopension orprofit-sharing plans,andothersimilardebts
        Is the claim subject to offset?                                       0 Other,specify Medlcal/CollectionA enc
        0 NO
        a Yes



        Navient Dept of Education Loan Servicing                              Last 4 digits of account number 2           555                   $ 4,783.02
       NonpriorityCreditor's Name

       PO Box 9635                                                            Whenwas the debt incurred?
       Number           Street
       WilkesBarre,                                PA         18773           As of the date you file, the claim is: Check all that apply.
       City                                       State      ZIPCode          1-1 Contingent
                                                                              1-1 Unliquidated
       Who incurredthe debt? Checkone.
                                                                              1-1 Disputed
       1-1 Debtor1 only
       0 Debtor2 only                                                         Type of NONPRIOROY unsecured claim:
       Ql Debtor 1 andDebtor2 only                                            Q Student loans
       Q Atleastoneofthedebtorsandanother
                                                                              Q Obligationsarisingoutofa separationagreementordivorcethat
       LI Check ifthis claim is fora community debt                               you did not report as priorityclaims
                                                                              Q Debtstopensionorprofit-sharing plans, andothersimilardebts
       Is the claim subject to offset?                                        0 other, specify In forberance until 12/2020
             No
       a Yes


                                                                                                                                                S 3,889.64i
       Capital M mt Service. LP/Barcla s                                      Last4 digits of account number 1            775
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?
      689 1/2 South OgdenStreet
      Number           Street
       Buffalo,                                   NY         14206           As of the date you file, the claim is: Check all that apply.
      City                                        State     ZIP Code         QT Contingent
                                                                             a Unliquidated
      Who incurredthe debt? Checkone.
                                                                             LI Disputed
      Q Debtor1 only
      a Debtor2 only                                                         Type of NONPRIORITY unsecured claim:
      B Debtor1 andDebtor2 only                                              D Studentloans
      LI Atleastoneofthedebtorsandanother
                                                                             Q Obligations arisingoutofa separationagreement ordivorcethat
      Q Checkifthisclaimisfora communitydebt                                     you did not report as priority claims
                                                                             1-1 Debtstopensionorprofit-sharingplans,andothersimilardebts
      Is the claim subjectto offset?                                         Bf Other. SpecHy Collection A enc /Credit Card
      St No
      a Yes


               Case 2:20-bk-10254-MCW                      Doc 4       Filed 09/09/20          Entered 09/10/20 11:01:30                     Desc
Official Form 106E/F                                     MainE/F:
                                                      Schedule Document          Page
                                                                  Creditors Who Have    25 of Claims
                                                                                     Unsecured 52                                               page4J^t
   Debtor-1         Todd Alien Lander                                                                Case numberyimown
                     First Name


   Part 2:          Us* All of Your NONPRIORITY Unsecured Claims

   3. Do any creditors have nonpriority unsecured claims against you?
       1-3 No.You havenothing to report inthispart. Submitthisformtothecourtwithyourotherschedules.
              Yes

   4. Ust all of your nonpriority unsecured claims in the alphabetical order ofthe creditor who holds each claim. Ifa creditor hasmore than one
       ?l°?-p??^ unsecured daim, listthecreditorseparately foreachclaim. Foreachdaim listed, identifywhattype ofclaim it is. Donotlistclaimsalready
       included in Part 1. Ifmore than one creditor holds a particular claim, listthe other creditors in Part3-lfyou have more than three nonDriorft
      claims fill out the Continuation Page of Part 2.

                                                                                                                                                      Total claim

  L1 I Barclays                                                                 Last4 digits ofaccount number 1                7   7 5
        NonpriorityCreditor'sName                                                                                                                 $          3,442.92
        PO Box 60517                                                           When was the debt incurred?
        Number            Street

        City of Industry,                            CA        91716
        City                                         State     ZIPCode         As ofthe date you file, the claim is: Checkallthatapply.
                                                                               1-1 Contingent
        Who incurred the debt? Check one.                                      LI Unliquidated
        1-1 Debtor1 only                                                       Q Disputed
        LJ Debtor 2 only
        0 Debtor1 andDebtor2 only                                              Type of NONPRIORITV unsecured claim:
        1-1 At least one ofthedebtors and another                              1-1 Student loans
        Q Checkifthisclaimisfora communitydebt                                 Q Obligationsarisingoutofa separationagreementordhrorce
                                                                                   thatyou did not report as priorityclaims
        Is the claim subject to offset?                                        1-1 Debtsto pensionorprofit-sharing plans, andothersimilardebts
        0 No                                                                   Bf other.specHy Credit CArd
        a Yes

                                                                               Last4 digits of account number
       Nonpriority Creditor's Name                                             When was the debt incurred?


       Number            Street

                                                                               As of the dateyou file, the claim is: Checkallthatapply.
       City                                         State     ZIPCode
                                                                               Q Contingent
       Who incurred the debt? Check one.                                       Q Unliquidated
       Q Debtor1 only                                                          Q Disputed
       Q Debtor2 only
       Q Debtor1 andDebtor2 only                                               Type of NONPRIORITYunsecured claim:
       0 At least oneofthe debtors and another                                 Q Student loans
       Q Checkifthisclaimisfora communitydebt                                  [-1 Obligations arisingoutofa separation agreementordivorce
                                                                                  that you did not report as priorityclaims
       Is the claim subject to offset?                                         1-1 Debtsto pension orprofit-sharing plans, andothersimilardebts
       a No                                                                    Q Other.Specify
       a Yes

                                                                              Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?

       Number           Street


       City                                         State     ZIPCode         As of the date you file, the claim is: Check all thatapply.

       Who incurred the debt? Check one.
                                                                              Q Contingent
                                                                              Q Unliquidated
       Q Debtor1 only
       1-1 Debtor2 only                                                       1-1 Disputed
       Q Debtor1 andDebtor2 only
                                                                              Type of NONPRIORHYunsecured claim:
       [-1 Atleastoneofthedebtorsandanother
                                                                              Q Studentloans
       1-1Checkifthisclaimisfora communitydebt                                Q Obligations arisingoutofa separation agreement ordivorce
      Is the claim subject to affect?                                             that you did not report as priority claims
      a No                                                                    Q Debtstopension orprofit-sharing plans, andothersimilardebts
      a Yes                                                                   1-1 Other.Specify

               Case 2:20-bk-10254-MCW                        Doc 4       Filed 09/09/20            Entered 09/10/20 11:01:30                      Desc
Official Form 106E/F                                       MainE/F:
                                                        Schedule Document        Page
                                                                    CreditorsWhoHave    26 of Claims
                                                                                     Unsecured 52                                                    page4_1(rf4^/
  DebtoF'i      Todd Alien Lander                                                        Case number (fftowm
                FiistName      MkldteName



  Part 4:      Add the Amounts for Each Type of Unsecured Claim



  6. Total theamounts ofcertain types ofunsecured claims. This information isforstatistical reporting purposes only. 28U.S.C.§ 159.
     Add the amountsfor eachtype of unsecured claim.



                                                                                   Total claim


 Totalclaims 6a'Domestics"PPOrtobligations                                   6a- $
                 6b. Taxes and certain other debts you owe the
                      government
                                                                             6b. ,                  1, 188.00
                 6c. Claims fordeath or personal injury while you were
                      intoxicated
                                                                             6C- $
                 6d. Other.Addall other priorityunsecured claims.
                     Write that amount here.
                                                                            ^ +,

                 6e. Total. Add lines 6a through 6d.                        6e.
                                                                                                    1, 188.00


                                                                                   Total claim

                 6f. Student loans                                          6f.
 Total claims                                                                      $                4, 783.02
 from Part 2
                 6g. Obligationsarisingout of a separation agreement
                     or divorce that you did not report as priority
                     claims                                                 eg.    $                      0.00
                 6h. Debts to pension or profit-sharing plans, and other
                     similar debts                                          6h.    $                     0.00

                6i. Other. Addall other nonpriorityunsecured claims.
                     Writethat amount here.                                 6i.   +$              69,706.80


                6j. Total. Add lines 6fthrough 6i.                          6j.                   74, 489. 82




             Case 2:20-bk-10254-MCW                    Doc 4        Filed 09/09/20     Entered 09/10/20 11:01:30          Desc
Official Form 106E/F                                MainE/F:
                                                 Schedule Document          Page
                                                             Creditors Who Have    27 of Claims
                                                                                Unsecured 52                                    page_of.
      Fill in this information to identify your case:

      Debtor               Todd Alien Lander
                           First Name                  Middle Name

      Debtor2              Phyllis Kolb-Lander
      (Spouse If filing)   First Name                  Middle Name

      UnitedStatesBankruptcyCourtforthe: District ofArizona
      Case number
      (If known)                                                                                                                                Q Checkifthisis an
                                                                                                                                                   amended filing


    Official Form 106G
    Schedule G:                            ecutory Contracts and Une pired Leases                                                                           12/15
    Be as complete and accurateas possible. Iftwo married people are filingtogether, both are equallyresponsiblefor supplying correct
    information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
    additionalpages,writeyour nameand case number(if known).

      1. Do you have anyexecutorycontracts or unexpired leases?
                   No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
            Q Yes. Fill inall oftheinfomiationbeloweven ifthecontractsorleasesarelisted on ScheduleA/B:Property(OfficialForm 106A/B).
     2. Listseparatelyeach person or companywith whom you havethe contract or lease. Then state whateach contract or tease is for (for
        example, rent, vehicle lease, cell phone). Seethe instructionsforthis form in the instruction bookletfor more examples ofexecutorycontracts and
            unexpired leases.



            Person or companywith whom you have the contract or lease                                 State what the contract or lease is for


i2. 1s
>           Name


            Number           Street


            City                               State        ZIP Code

.
    2.2,
'           Name


            Number           Street


            City                               Stats        ZIPCode
2.3
            Name


            Number           Street


            City                               State        ZIP Code

i2A
            Name


            Number           Street


            City                               State        ZIPCode
    2. 5s
            Name


            Number           Street


            City                               State        ZIPCode
                   Case 2:20-bk-10254-MCW                             Doc 4 Filed 09/09/20 Entered 09/10/20 11:01:30                               Desc
Official Form 106G                                     Schedule G:   Main Document    Page 28 of 52                                                 page 1 of.
      Debtor 1        Todd Alien Lander                                                             Case number ijiimmm
                       Fret Name    MiddteNams




                       Additional Page U You Have More Contracts or Leases

             Person or company with whom you have the contract or lease                          What the contract or lease is for


      l2._
              Name


              Number       Street


             City                                State      ZIPCode

  |2.J
  r--'
  <
             Name


             Number        Street


  !
             City                                State      ZIPCode

  , 2. J
             Name


             Number        Street


             City                                State      ZIPCode

      2._
             Name


             Number        Street


             City                                State      ZIPCode

  \2. _,
             Name


             Number        Street


             City                                State      ZIPCode

  2_
             Name


             Number        Street


             City                                State      ZIPCode


  2-
             Name


             Number        Street

             City                                State      ZIPCode

  2-^
             Name


             Number       Street


             City                                State      ZIPCode

                    Case 2:20-bk-10254-MCW                         Doc 4     Filed 09/09/20       Entered 09/10/20 11:01:30          Desc
Official Form 106G                                       ScheduleMain  Document
                                                                 G: Executory            Page
                                                                              Contracts and     29 of
                                                                                            Unexpired   52
                                                                                                      Leases                         page_of
     Fill in this information to identify your case:

     Debtor 1               Todd Alien Lander
                             First Name                        Middle Name

     Debtor 2                 Ph Ills Ka c Kolb-Lander
     (Spouse, if ffling) FnstName                              MMdteName

     United States Bankruptcy Court forthe:                                  District of

    Case number
    (If known)
                                                                                                                                         1-1 Checkifthisis an
                                                                                                                                            amended filing

    Official Form 106H
 Schedule H: Your Codebtors                                                                                                                              12/15
 Codebtorsarepeopleorentities whoarealso liableforanydebtsyou mayhave.Be as completeandaccurateas possible. Iftwo marriedpeople
 are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
 andnumbertheentries in the boxesontheleft.AttachtheAdditionalPageto this page.Onthetop ofanyAdditionalPages,writeyour nameand
 case number (if known). Answer every question.

i 1. Doyou haveanycodebtors? (Ifyou arefiling a joint case, do not list eitherspouse as a codebtor.)
            0 No
            a Yes
; 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
     Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
            Q No.Goto line3.
            0 Yes.Didyourspouse,formerspouse, orlegalequivalentlivewithyouatthetime?
!                  a No
                   Bf Yes.Inwhichcommunitystateortemtorydidyou|jve?AriZOna . Fillinthenameandcurrentaddressofthatperson.
                          Ph llis K Kolb-Lander
                          Name of your spouse, former spouse, or legal equivalent

                          31822 N 227thAVe
                          Number           Street
                          Wittmann                                      Az.                85361
                          City                                           State                ZIPCode

    3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. Listthe pereon
        shown in line 2 again as a codebtoronly if that person is a guarantoror cosigner.Makesureyou havelisted the creditoron
        Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Fonn 106G). Use Schedule D,
            Schedule E/F, or Schedule G to fill out Column 2.

             Column fc Your codebtar                                                                      (^femn 2;Thecreditortowhcmttyoupw^Uw^
                                                                                                          Checkall schedulesthatapply:
 3.1
                 Name
                                                                                                          1-1 Schedule D, line.
                                                                                                          a Schedule E/F, line.
                 Number           Street                                                                  a Schedule G, line

             .   "&-                                                                           ZIPCode
 3.2
                                                                                                          a Schedule D, line
                 Name
                                                                                                          a Schedule BF, line
                 Number           Street                                                                  a Schedule G, line

        ,
            _cfty                                                             State            ZIP Code
3.3
                                                                                                          a Schedule D, line
                 Name
                                                                                                          a Schedule E/F, line
                 Number          Street                                                                   a Schedule G, line

                 CSy                                                          State            ZIPCode
                    Case 2:20-bk-10254-MCW                                    Doc 4 Filed 09/09/20 Entered 09/10/20 11:01:30                Desc
Official Form 1061-1                                                         Main Document         Page 30 of 52
                                                                                  Schedule H: Your Codebtors                                page 1 of.
      Debtor1          Todcl Alien Lander                                       Case number wfhwwn)
                        First Kama     Middle Name




 f
                       Additional Page to List More Codebtors

             Column 1: Your codebtor                                                 C^o/iOTm&The^aTeditbrtoii^

                                                                                     CTeckalMschfidylesthat .apply:
      |3._

              Name
                                                                                      a Schedule D, line
                                                                                      a Schedule BF, line
              Number          Street                                                  Q Schedule G, line

             -"&.                                     State          ZIPCode


              Name
                                                                                      a Schedule D, line.
                                                                                      1-1 Schedule E/F, line
              Number          Street                                                  a Schedule G, line

              City                                    State          ZIPCode


              Name
                                                                                      Q Schedule D, line
                                                                                      a Schedule E/F, line.
              Number         Street                                                   Q ScheduleG, line

              City                                    State          ZIPCode

  |3._
  1           Name
                                                                                     Q Schedule D, line
                                                                                     a Schedule E/F, line
              Number         Slreet                                                   a Schedule G, line

             -CItiL                                   State          ZIPCode


             Name
                                                                                     a Schedule D, line.
                                                                                     1-1 Schedule E/F, line
             Number          Street                                                  Q Schedule G, line

             City                                     State          ZIPCode


             Name
                                                                                     LI Schedule D, line.
                                                                                     Q Schedule E/F, line
             Number          Street                                                  a Schedule G, line

                                                      State          ZIP Code


             Name
                                                                                     Q ScheduleD, line
                                                                                     a Schedule E/F, line
             Number          Street                                                  a Schedule G, line.

             City                                    State           ZIPCode
 D
             Name
                                                                                     Q Schedule D, line
                                                                                     a ScheduleE/F, line
             Number         Street                                                   Q ScheduleG, line

             City                                    _State          ZIPCode


                     Case 2:20-bk-10254-MCW            Doc 4 Filed 09/09/20 Entered 09/10/20 11:01:30                 Desc
Official Form 106H                                    MainSchedule
                                                           Document          Page 31 of 52
                                                                   H: Your Codebtors                                  page_of_
   Fill in this information to identify your case:


   Debtor1           Todd AHen Lander
                    FirslName             MijdleName

   Debtor2           Phyllis Kaye Kolb-Lander
   (Spouse, iffiling) RnalName            MiddleName

   UnitedStatesBankruptcyCourtforthe: District OfArizona
   Case number                                                                                     Check if this is:
   (If known)
                                                                                                   Q Anamendedfiling
                                                                                                   Q A supplement showing postpetition chapter 13
                                                                                                       incomeas ofthe followingdate:
 Official Form 1061                                                                                    MM / DD / VTYY

 Sc .                                                                                                                                           12/15
 Beascompleteandaccurateaspossible.Iftwomarriedpeoplearefilingtogether(Debtor1 andDebtor2),bothareequallyresponsiblefor
 £up_PIYj!11g-clorTT?. "?fo"!Iation"lfyo" are m?T.eda".1?. notfll"1gJointly'. andyow spouse is livingwith you,' include information about yourspouse.
 W youareseparatedandyourspouseis notfilingwithyou,donotincludeinformationaboutyourspouse.Ifmorespaceis needed,attach a
 separatesheettothisform.Onthetopofanyadditionalpages,writeyournameandcasenumber(ifknown).Answereveryquestion.

   Part 1:        Describe Employment

  1. Fill in your employment
     information.                                                     Debtor 1                                     Debtor2 or non-flling spouse
     If you have more than one job,
     attach a separate page with
     information about additional      Employment status                                                           Q Employed
     employers.                                                     1-1 Not employed                              St Notemployed
     Include part-time, seasonal, or
     self-employed work.
                                       Occupation                 Lot Su ervisor
    Occupation may include student
    or homemaker, if it applies.
                                       Employer's name            Moore Ch sler/Jeep/Subaru

                                       Employer's address         8600WestBell Rd
                                                                   Number Street                                Number    Street
                                                                  Peoria, AZ. 85382



                                                                   City             State   ZIP Code            City                 State ZIPCode
                                       How long employed there?


  Part 2:         Give Details About Monthly Income

    Estimatemonthlyincomeasofthedateyoufilethisform.Ifyouhavenothingto reportforanyline,write$0inthespace.Includeyournon-filir
    spouse unless you are separated.
    Ifyou oryour non-fiting spouse have more than one employer, combine the inforrnation for all employers forthat pereon on the lines
    below. If you need more space, attacha separatesheetto this form.

                                                                                            For Debtor 1        For Debtor 2 or
                                                                                                                non-filing spouse
 2. List monthly gross wages, salary, and commissions (before all payroll
    deductions). If not paid monthly, calculate what the monthly wage would be.     2.      $       2. 801.40 $
 3. Estimate and list monthly overtime pay.                                         3. +$              379. 30+ $

 4. Calculate gross income. Add line 2 + line 3.                                    4. $          3, 180.7



                Case 2:20-bk-10254-MCW                  Doc 4 Filed 09/09/20 Entered 09/10/20 11:01:30                                   Desc
Official Form 1061                                           Schedule I: Your Income
                                                       Main Document           Page 32 of 52                                               page 1
  Debidr1         Todd Alien Lander                                                                Case number yknam)



                                                                                                 For Debtor 1           For Debtor 2 or
                                                                                                                        non-filin s ouse

     Copy line 4 here.                                                             .
                                                                                       -»4.               3, 180.70 $
  5. List all payroll deductions:

      5a. Tax, Medicare, and Social Security deductions                                  5a. $               406. 17      $
      Sb. Mandatorycontributionsfor retirement plans                                     5b. $                 0. 00      $
      5c. Voluntary contributions for retirement plans                                   5c. $                 0.00       $
      5d. Required repayments of retirement fund loans                                   5d. $                 0.00       $
      5e. Insurance                                                                      5e. $               267.29       $
      5f. Domesticsupport obligations                                                    5f. $                 0.00       $

      5g. Uniondues                                                                      5g. S                  0. 00    $

      5h. Other deductions. Specify:                                                     5h. + $                0.00+ $
   6. Addthe payroll deductions.Addlines5a+ 5b+ 5c+ 5d+ 5e+5f+5g+ 5h. 6. $                                  673. 46 $

   7. Calculate total monthly take-home pay. Subtract line 6 from line 4.                7. $             2, 507.24 $

  8. List all other income regularly received:
      8a. Netincomefrom rental propertyandfrom operatinga business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinaryandnecessarybusinessexpenses, and the total                                       0.00 $
            monthly net income.                                                         8a.
      Sb. Interest and dividends                                                        8b.                     0.00 $
      8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Includealimony, spousal support, child support, maintenance, divorce
            settlement, and property seWement.                                          8c.                     0. 00 $
     8d. Unemployment compensation                                                      3d.                     0.00 $
      8e. Social Security                                                               8e.                     0. 00 $              930.00
      8f. Other government assistance that you regularly receive
          Include cash assistance and the value (if known) of any non-cash assistance
          that you receive, such as food stamps (benefits under the Supplemental
          NutritionAssistance Program)or housingsubsidies.
            Specify:                                                                    8f. $                   0.00 $
     8g. Pension or retirement income                                                   8g. $                   0.00 $
     8h.Othermonthlyincome.Specify: Attached part time                                  8h. +$            1 093. 00+$
  9. Addall otherincome.Addlines8a+8b+8c+8d + 8e + 8f+8g+ 8h.                           9. $            1, 093. 0 $                930.00

 10.Calculate monthly income. Add line 7 + line 9.
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.           10. $          3,600.2 + $                930.0 a $             4, 530.2


 11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members ofyour household, your dependents, your roommates, andother
    friends or relatives.

    Donotincludeanyamountsalreadyincludedin lines2-10oramountsthatarenotavailableto payexpenseslistedin ScheduleJ.
    Specify:                                                                                                                          ^ +$                    0.00

 12.Addtheamountinthelastcolumnofline10totheamountinline11.Theresultisthecombinedmonthlyincome.
    WritethatamountontheSummaryofYourAssetsandLiabilitiesandCertainStatisticalInformation,ifitapplies                                 12.                4, 530. 24
                                                                                                                                              Combined
                                                                                                                                              monthly income
 13.Do youexpectan increaseor decreasewithinthe yearafteryoufilethisform?
     ST No.
     1-1 Yes. Explain:

             Case 2:20-bk-10254-MCW                   Doc 4 Filed 09/09/20 Entered 09/10/20 11:01:30                                        Desc
Official Form 1061                                   Main Document           Page 33 of 52
                                                           Schedule I: Your Income                                                              page 2
   Fill in this information to identify your case:


   Debtor 1            Tocld Alien Lander
                       RrstName              Middle Name

   Debtor2             Phyllis Kaye Kolb-Lander
   (Spouse, if filing) First Name           Middle Name

   UnitedStatesBankruptcyCourtforthe: District of Arizona
   Case number
   (If known)
                                                                                                    Check if this is:
                                                                                                    Q Anamendedfiling
                                                                                                    Q A supplement showing postpetition chapter 13
                                                                                                         incomeas ofthe followingdate:
 Official Form 1061                                                                                      MM / DD/ YYYY

                                                                                                                                                    12/15

 Beascomplete andaccurate aspossible. Iftwomarried people arefilingtogether (Debtor 1 andDebtor2), both areequally responsible for
 SU ??!s^?l?^c. <!.'TT(?-"?f6-r7?tion'.
                           lf you are
                                      m?^!.ed ancl"ot filin9 Jointly.^and your spouse is living with you, include information about your spouse.
 Ifyouareseparatedandyourspouseis notfilingwithyou,donotincludeinformationaboutyourspouse.Ifmorespaceisneeded,attach a
 separatesheettothisform.Onthetopofanyadditionalpages,writeyournameandcasenumber(ifknown).Answereveryquestion.

   Part 1:          Describe Employment


  1. Fill in your employment
     information.                                                      Debtor 1                                    Debtor2 or non-filing spouse
     If you have more than one job,
     attach a separate page with
     information about additional         Employment status                Employed                                Q Employed
     employers.                                                      Q Notemployed                                      Not employed
     Include part-time, seasonal, or
     self-employed work.
                                          Occupation               Part-time Cashier
    Occupation may include student
    or homemaker, if it applies.
                                          Employer's name          Carioca Co. /Shetl

                                          Employer's address       2601 W Dunlap Ave. Suite 10
                                                                    Number Street                                Number    Street




                                                                   Phoenix,             AZ        85021
                                                                    City              State   ZIP Code          City                   State   ZIP Code

                                          How long employed there? 14 years

  Part 2:          Give Details About Monthly Income

    Estimate monthly income asofthe dateyoufilethisform. Ifyou havenothingto reportforanyline, write$0 inthe space. Includeyournon-filing
    spouse unless you are separated.
    Ifyouoryournon-filingspousehavemorethanoneemployer,combinetheinformationforallemployersforthatpersononthelines
    below. Ifyou need more space, attach a separatesheetto this form.

                                                                                              For Debtor 1       For Debtor 2 or
                                                                                                                 non-fiting spouse
  2. Ust monthly gross wages, salary, and commissions (before all payroll
     deductions).Ifnotpaidmonthly,calculatewhatthemonthlywagewouldbe.                 2. ^
 3. Estimateand list monthly overtime pay.                                            3. +$                0.00+ $

 4. Calculate gross income. Add line 2 + line 3.                                      4. $          1,469.0 $


             Case 2:20-bk-10254-MCW
Official Form 1061
                                                            Doc 4 Filed 09/09/20 Entered 09/10/20 11:01:30                             Desc
                                                                 Schedule I: Your Income
                                                           Main Document           Page 34 of 52                                               page 1
Debtorf       Todd Alien Lander                                                                    Case number (ifknown
              First Name      MiddleName



                                                                                               For Debtor 1               For Debtor 2 or
                                                                                                                          non-filin s ouse

   Copy line 4 here.                                                             .
                                                                                     ->4.      $           1,469.00

5. List all payroll deductions:

    5a. Tax, Medicare, and Social Security deductions                                  5a.     $               109.00
    5b. Mandatorycontributions for retirement plans                                    5b.     $                 0.00       $

    5c. Voluntarycontributions for retirement plans                                    5c.     $                 0. 00      $

    5d. Required repayments of retirement fund loans                                   5d.     $                 0.00       $

    5e. Insurance                                                                      5e.     $               267.00       $

                                                                                       5f.     $                 0.00       $
    5f. Domesticsupport obligations
                                                                                                                  0.00      $
    5g. Union dues                                                                     5g.
    5h. Other deductions. Specify:                                                     5h. +$                     0. 00+ $

 6. Addthepayrolldeductions.Addlines5a+Sb+ 5c+5d+ 5e+5f+ 5g + 5h. 6.                           $              376. 00 $

 7. Calculate total monthly take-home pay. Subtract line 6 from line 4.                 7. $                1, 093. 00 $

 8. List all other income regularly received:
    8a. Net income from rental property and from operating a business,
        profession, or farm
        Attach a statement for each property and business showing gross
        receipts,ordinaryandnecessarybusinessexpenses,andthetotal ^                                               0.00 $
        monttily net income.                                                8a-
    8b. Interestanddividends                                                8b- $                                 0.00 $
    8c. Family support payments thatyou, a non-flling spouse, or a dependent
          regulariy receive
          Includealimony,spousalsupport, childsupport,maintenance,divorce              ^ ^                         0.00 $
          settlement, andpropertysettlement.                                           8C-
                                                                                                                   0.00 $
    8d. Unemployment compensation                                                      8d- ^
     Be.SocialSecurity                                                                 8e- $                        0.00 $
     8f. Other government assistance that you regularty receive
          Include cash assistance and the value (if known) of any non-cash assistance
          thatyou receive, suchasfoodstamps (benefits underthe Supplemental
          Nutrition Assistance Program) or housing subsidies.
                                                                                        8f. $                       0. 00 $
          Specify.

     8g. Pensionor retirementincome
                                                                                                                     0.00 $
     8h. Other monthly income. Specify:                                                 8h. +$                     0.00 +$

  9. Addall otherincome.Addlines8a+8b+8c+8d+ 8e+ 8f+8g+ 8h.                             9. $                    0.0 $

 10.Calculate monthly income. Add line 7 + line 9.                                              $          1,093.0 + $                             == $
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.           10.

 11.Stateallother regular contributions to theexpenses thatyou list in Schedule J.
    Includecontributionsfromanunmarried partner, membersofyourhousehold, yourdependents, yourroommates, andother
    friends or relatives.
    Donotincludeanyamountsalreadyincludedinlines2-10oramountsthatarenotavailabletopayexpenseslistedinScheduleJ.                                                         0.00
    Specify;                                                                                                11- + $
 12.Addtheamountinthelastcolumnofline10totheamountinline11.Theresultisthecombinedmonthlyincome.                                                                    1, 093. 00
                                                                                                                                             12.
    WritethatamountontheSummaryofYourAssetsandLabilitiesandCertainStatisticalInformation,ifitapplies
                                                                                                                                                     Combined
                                                                                                                                                     monthly income

  13.Doyouexpectanincreaseordecreasewithintheyearafteryoufilethisfbnn?
      SfNo.
      CI Yes. Explain:
            Case 2:20-bk-10254-MCW                    Doc 4 Filed 09/09/20 Entered 09/10/20 11:01:30                                               Desc
                                                                                                                                                          page 2
 Official Form 1061                                  Main Document
                                                           Schedule I: YourPage
                                                                           Income 35 of 52
    Fill in this information to identify your case:

    Debtor1            Todd Alien Lander
                       Firal Name            Middle Name                                        Check if this is:
    Debtor2           Ph llis Ka e Kolb-Lander
    (Spouse, if filing) FirstName            MiddleName                                         01Anamendedfiling
                                                                                                1-1A supplement showing pos4ietition chapter 13
    United States Bankruptcy Court for the: District of Arizona
                                                                                                   expenses as of the following date:
   Case number
   (If known)
                                                                                                   MM / DD/ YYYY



  Official Form 106J

                                    S                             S                                                                             12/15
  Be as complete and accurate as possible. Iftwo married people are filing together, both are equally responsible for supplying correct
  information.Ifmorespaceis needed,attachanothersheetto thisform. Onthe top of anyadditionalpages,write yournameandcasenumber
  (if known). Answer every question.

  Part 1:           Describe Your Household

 1. Is this a joint case?

    Q No. Goto line2.
    0 Yes.DoesDebtor2 live ina separatehousehold?
                     No
                Q Yes.Debtor2 mustfileOfficialForm 106J-2, ExpensesforSeparate Household ofDebtor2.
 2. Do you have dependents?               IH No
                                                                           Dependent's relationship to              Dependent's      Does dependent live
    Do not list Debtor 1 and              D Yes. Filloutthisinformationfor Debtor1 orDebtor 2                       age              with you?
    Debtor2.                                  each dependent.
    Do not state the dependents'                                                                                                     a No
    names.                                                                                                                           a Yes
                                                                                                                                     a No
                                                                                                                                     a Yes
                                                                                                                                     a No
                                                                                                                                     a Yes
                                                                                                                                     a No
                                                                                                                                     a Yes
                                                                                                                                     a No
                                                                                                                                     a Yes
 3. Do your expenses include
                              a No
    expenses of people other than
   yourselfandyourdependents? u Yes

 Part 2:        Estimate Your Ongoin9 Monthly Expenses
 Estimateyourexpensesasofyourbankruptcyfilingdateunlessyouareusingthisformasa supplementina Chapter13casetoreport
 expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
 applicable date.
 Include expenses paidforwith non-cashgovernment assistance if you knowthe value of
 such assistance and have included it on Schedule I: Your Income (Official Form 1061.)                                   Your expenses

 4. The rental or home ownership expenses for your residence. Include first mortgage payments and
    any rent for the ground or lot                                                                            4.
                                                                                                                     $                   900.00
    ff not included in line 4:
    4a.     Real estate taxes                                                                                 4a.    $                     0.00
    4b.     Property, homeowner's, or renter's insurance                                                      4b.    $                     0.00
    Ac.     Home maintenance, repair, and upkeep expenses                                                     4c.    $                     0.00
    4d.     Homeowner's association or condominium dues                                                       4d.    $                     0.00

OfRcial FormCase
            106J          2:20-bk-10254-MCW                 Doc  4 Filed 09/09/20 Entered 09/10/20 11:01:30
                                                             Schedule J: Your Expenses
                                                                                                                                     Desc
                                                                                                                                           page 1
                                                           Main Document          Page 36 of 52
  Debtor1         Todd Alien Lander                                                   Case number w known)




                                                                                                                            Your expenses


  5. Additional mortgage payments for your residence, such as home equity loans
                                                                                                                        $                     0.00

  6. Utilities:
      6a. Electricity, heat, natural gas                                                                     6a.        $                   325.00
      6b. Water, sewer, garbage collection                                                                   6b.        $                    50.00
      6c. Telephone, cell phone. Internet, satellite, and cable services                                     6c.        $                   345.00
      60. Other. SpecHy:                                                                                     6d.        $

  7. Food and housekeeping supplies                                                                          7.         $                   400.00
  8. Childcare and children's education costs                                                                8.         $                     0.00
  9. Clothing, laundry, and dry cleaning                                                                     9.         $                    50.00
 10. Personal care products and services                                                                     10.        $                    75. 00
 11. Medical and dental expenses                                                                             11.        $                     0.00
 12. Transportation. Includegas, maintenance,bus or train fare.
     Do not include car payments.
                                                                                                                        $                   150.00
                                                                                                             12.
 13. Entertainment, clubs, recreation, newspapers, magazines,and books                                       13.        $                   34.56
 14. Charitablecontributions and religious donations                                                         14.        $                    0.00
 15. Insurance.
     Do not includeinsurancedeductedfrom your payor includedin lines4 or 20.
     15a. Life insurance                                                                                     15a.   $                        0.00
     l5b. Health insurance                                                                                   15b.   $                        0.00
     15c. Vehicle insurance                                                                                  15c.   $                       84. 05
     l5d. Other insurance. Specify:                                                                          15d.


16. Taxes. Donot includetaxesdeductedfrom your payor included in lines4 or 20.
     Specify:                                                                                                16.                             0.00

 17. Installment or lease payments:
     17a. Car payments for Vehicle 1                                                                         17a.   s                        0.00
     l7b. Car payments for Vehicle 2                                                                     17b.       $                        0.00
     l7c. Other. Specify:                                                                                17c.       $                        0.00
     17d. Other. Specify:                                                                                17d.       $                        0.00
18. Your payments of alimony, maintenance, and support that you did not report as deducted from
    your pay on line 5, ScheduleI, Your Income(OfficialForm 1061).                                           18.                             0.00
19. Other payments you make to support others who do not live with you.
    Specify:                                                                                                 19. $                           0.00
20. Otherreal property expenses not included in lines 4 or 5 of thisform or on ScheduleI: Your Income.
    20a. Mortgageson other property                                                                      20a.       $                        0.00
    20b. Real estatetaxes                                                                                20b.       $                        0.00
    20c. Property, homeowner's, or renter's insurance                                                    20c.       $                        0.00
    20d. Maintenance, repair, and upkeep expenses                                                        20d.       $                        0.00
    20e. Homeowner's association or condominium dues                                                     20e.       s                        0.00


Official FormCase
              106J   2:20-bk-10254-MCW                Doc  4 Filed
                                                       ScheduleJ: Your09/09/20
                                                                      Expenses  Entered 09/10/20 11:01:30                              Desc
                                                                                                                                         page 2
                                                     Main Document        Page 37 of 52
   Debtor 1        Todd Alien Lander                                                  Case number i.ifknown




                                                                                                                             Your expenses


   5. Additionalmortgage paymentsfor your residence, such as home equity loans
                                                                                                                         $                     0.00

   6. Utilities:
      6a.     Electricity, heat, natural gas                                                                  6a.        $                   325.00
      6b. Water, sewer, garbage collection                                                                    6b.        $                    50.00
      6c.     Telephone, cell phone, Internet, satellite, and cable services                                  6c.        $                   345.00
      6d.     Other. Specify:                                                                                 6d.        $                     0.00
  7. Food and housekeeping supplies                                                                           7.         $                   400.00
  8. Childcare and children's education costs                                                                 8.         $                     0.00
  9. Clothing, laundry, and dry cleaning                                                                      9.         $                    50.00
 10. Personal care products and services                                                                      10.        $                    75.00
 11. Medical and dental expenses                                                                              11.        $                     0.00
 12. Transportation. Include gas, maintenance, bus or train fare.
     Do not include car payments.
                                                                                                                         $                   150.00
                                                                                                              12.

 13. Entertainment, clubs, recreation, newspapers, magazines,and books                                        13.    $                       34.56
 14. Charitablecontributions and religious donations                                                          14.    $                         0. 00
 15. Insurance.
      Do not include insurancedeductedfrom your pay or includedin lines4 or 20.
      l5a. Life insurance                                                                                     15a.                            0.00
      l5b. Health insurance                                                                                   15b.                            0.00
      l5c. Vehicle insurance                                                                                  15c.                           84.05
      l5d. Other insurance. Specify:                                                                          15d.                            0.00

16. Taxes. Do not includetaxesdeductedfrom your payor includedin lines4 or 20.
      Specify:                                                                                                16.
                                                                                                                                              0.00

 17 Installment or lease payments:
      l7a. Car payments for Vehicle 1                                                                         17a.   $                        0.00
      l7b. Car payments for Vehicle 2                                                                         17b.   $                        0.00
      l7c. Other. Specify:                                                                                    17c.   $                        0.00
      l7d. Other. Specify:                                                                                           $                        0.00
18. Your payments of alimony, maintenance, and support that you did not report as deducted from
    your payon line 5, ScheduleI, Your Income(OfficialForm 1061).                                              18.                            0.00
19. Otherpayments you maketo support others whodo not live with you.
     Specify:                                                                                                  19.                            0.00
20. Otherreal property expensesnot included in lines 4 or 5 of this form or on ScheduleI: Your Income.
     20a. Mortgages on other property                                                                     20a.       $                        0. 00

     20b. Real estate taxes                                                                               20b.       $                        0.00
     20c. Property, homeowner's, or renter's insurance                                                    20c.       $                        0.00
     20d. Maintenance, repair, and upkeep expenses                                                        20d.       $                        0.00
     20e. Homeowner's association or condominium dues                                                     20e.       $                        0.00


              Case 2:20-bk-10254-MCW
Official Form 106J                                        Doc  4 Filed 09/09/20 Entered 09/10/20 11:01:30
                                                            Schedule J: Your Expenses
                                                                                                                                        Desc
                                                                                                                                              page 2
                                                         Main Document           Page 38 of 52
  Debtor1       Todd Alien Lander                                                           Case number (ifknown)




 21. Other. Specify:                                                                                                21.   +$        0.00

 22. Calculate your monthly expenses.

     22a. Add lines 4 through 21.                                                                              22a.       $    2, 341. 00
     22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                      22b.       $         0.00
     22c. Add line 22a and 22b. The result is your monthly expenses.                                           22c.       $    2, 341. 00


 23. Calculate your monthly net income.
    23a. Copyline 12 (yourcombinedmonthly income)Irom Schedule I.                                              23a.
                                                                                                                           $   4, 530.24
    23b. Copy your monthlyexpensesfrom tine 22c above.                                                         23b.       -$   2,341.00
    23c. Subtractyour monthly expensesfrom your monthly income.
            The result is your monthly net income.
                                                                                                                               2, 189.24
                                                                                                               23c.




 24. Do you expect an increase or decrease in your expenses within the year after you file this form?
    Forexample,doyouexpecttofinishpayingforyourcarloanwithintheyearordoyou expectyour
    mortgage payment to increase or decrease because of a modification to the terms of your mortgage?
    Bf No.
    a Yes.        Explainhere:




Official FormCase
              106J   2:20-bk-10254-MCW                Doc  4 Filed 09/09/20 Entered 09/10/20 11:01:30
                                                        Schedule J: Your Expenses
                                                                                                                               Desc
                                                                                                                                  page 3
                                                     Main Document           Page 39 of 52
Fill in this information to identify your case:

Debtor1           Todd Alien Lander
                    First Name            MUdte Name

Debtor2             Ph Ills Kolb-Lander
(Spouse, if filing) First Name            Middle Nama

United States Bankruptcy Courtforthe: District Of Arizona
Case number
(Ifknown)
                                                                                                                                        Q Checkifthis is an
                                                                                                                                           amended filing


  Official Form 106Dec
                                                                                                0 S                                                 12/15

 Iftwo married people are filing together, both are equally responsible for supplying correct information.
 Youmustfilethisformwheneveryoufilebankmptcyschedulesoramendedschedules.Makinga falsestatement,concealingproperty,or
 obtainingmoneyorpropertybyfraudinconnectionwitha bankruptcycasecanresultinfinesupto $250,000,orimprisonmentforupto20
 years, or both. 18 U.S.C. % 152, 1341, 1519,and 3571.



                   Sign Below



      Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?
      BfNo
      Q Yes. Nameofperson                                                      .        AttachBanlavptcy PetitionPiepaWsNotice, Declaratton, and
                                                                                        Signature (Official Form 119).




      Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
      that they are true and correct.




       Signatu          Debtor 1                                  Sign    re   ebtor2


       Date
               MM/'
                                                                  w£J^/6^/7Q^
                                                                         MM/ DD '/ YYYY




            Case
Official Form      2:20-bk-10254-MCW
              106Dec                                     Doc 4 About
                                                        Declaration Filedan09/09/20       Entered
                                                                            Individual Debtor's      09/10/20 11:01:30
                                                                                                Schedules                                   Desc
                                                        Main Document           Page 40 of 52
    Fill in this information to identify your case:

    Debtor1             Todd Alien Lander
                        First Name           Middle Mama

    Debtor2             Ph llis Ka e Kolb-Lander
    (Spouse, if filing) Fust Name            MMdleName

    United StatesBantauptcyCourtforthe: Disb-ictofArizona

    Case number
     (Ifknown)                                                                                                                   Q Checkifthis is an
                                                                                                                                     amended filing



  Official Form 107
  Statement of Financial ffairs for Individuals Filing for Bar.                                                               ptcy                  04/19
  Be as complete andaccurate as possible. Iftwo married people are filing together, both are equally responsible for supplying correct
  information. Ifmorespaceis needed,attacha separatesheetto thisform. Onthetop ofanyadditionalpages,writeyour nameandcase
  number(if known).Answerevery question.


    Part 1:         Give Details About Your Marital Status and Where You Lived Before


    1. What is your current marital status?

        d Married
        Q Notmarried

   2. Duringthe last 3 years, haveyou lived anywhereotherthan whereyou live now?
       0 No
       Q Yes.Listalloftheplacesyoulivedinthelast3 years. Donotincludewhereyoulivenow.
                 Debtor 1:                                      Dates Debtor 1   Debtor2:                                             Dates Debtor 2
                                                                lived there                                                           lived there


                                                                                 Q SameasDebtor 1                                    Q SameasDebtor 1

                                                                From                                                                    From
                 Number         Street                                             Number   Street
                                                               To                                                                       To



                 City                    State ZIP Code                            City                     State   ZIPCode

                                                                                 Q SameasDebtor 1                                    Q SameasDebtor 1

                                                               From                                                                     From
                 Number         Street                                             Number Street
                                                               To                                                                       To



                 City                    State ZIP Code                                                    State     ZIP Code


   3. Withinthelast8 years,didyoueverlivewitha spouseorlegalequivalentina communitypropertystateorterritory?(Communityproperty
      states andterritories include Arizona, California, Idaho, Louisiana, Nevada, NewMexico, Puerto Rico, Texas, Washington, and Wisconsin.)
      a No
       Ef Yes. Makesureyoufillout Schedule H:VowCodebtors (Official Form 106H).


   Part 2: Explain the Sources of Your Income

OfficialForm 107                            StatementofFinancialAffairsforIndividualsFilingfor Bankruptcy                                 page 1
              Case 2:20-bk-10254-MCW                        Doc 4 Filed 09/09/20 Entered 09/10/20 11:01:30                           Desc
                                                           Main Document    Page 41 of 52
 Debtor1      Todd Alien Lander                                                                        Case number (ffknomi)




   4. Didyou have anyincome from employment or from operating a business during this year or the two previous calendar years?
      Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
      Ifyou are filing a joint case and you have income that you receive together, list it only once under Debtor 1.
      EfNo
      d Yes. Fill in thedetails.

                                                       Debtor 1                                                 Debtor 2

                                                       Sources of income              Gross income              Sources of income               Gross income
                                                       Checkall thatapply.            (before deductions and    Checkall thatapply.             (before deductions and
                                                                                      exclusions)                                               exclusions)

           From January 1 of current year until        Q Wages,commissions,                                          Wages, commissions,
                                                           bonuses, tips                                             bonuses, tips             $
           the dateyou filed for bankruptcy:
                                                           Operating a business                                      Operatinga business


           For last calendar year:                     Q Wages,commissions,                                         Wages, commissions,
                                                           bonuses, tips                                            bonuses, tips
           (January 1 to December 31,2Q1S_         J LI Operatinga business                                         Operating a business
                                        YYYY


           For the calendar year before that:          Q Wages,commissions,                                     Q Wages, commissions,
                                                           bonuses, tips                                            bonuses, Ups
           (January 1 to December 31, 2018                 Operating a business                                     Operating a business
                                        YYYY



  5. Didyoureceiveanyotherincomeduringthisyearorthetwo previous calendaryears?
      Includeincome regardless ofwhetherthat income istaxable. Examples ofotherincome arealimony; childsupport; SocialSecurity,
      unemployment,andotherpublicbenefitpayments;pensions;rentalincome;interest;dividends;moneycollectedfromlawsuits;royalties;and
     gambling and lottery winnings. Ifyou arefiling a joint case and you have income that you received together, list itonly once under Debtor 1.
      Listeachsourceandthegrossincomefromeachsourceseparately. Donotincludeincomethatyou listed in line4.
      a No
     St Yes. Fillinthedetails.
                                                      Debtor 1                                                   Debtor 2

                                                      Sources of income               Gross income from          Sources of income             Gross income from
                                                      Describe below.                 each source                Describe below.               each source
                                                                                      (before deductions and                                   (before deductionsand
                                                                                      exclusions)                                              exclusions)



           From January1 of current year until                                    $                            Social Security                           7,440.00
                                                                                                                                           $
           the date you filed for bankruptcy:                                     $                                                        $
                                                                                  $                                                        s


           For last calendaryear:                                                 $                            Social Security             $
                                                                                                                                                       10,980.00
           (January 1 to December 31,2019                                         s                                                        $
                                       WYY
                                                                                  $                                                        $



           For the calendar year before that:                                     $                            Social Security             $            6,230.00
           (January1 to December31,2018                                           $                                                        $
                                       YYYY
                                                                                  $                                                        $




Official Form 107                         StatementofFinancialAffairsfor IndividualsFilingfor Bankruptcy                                                  page 2
           Case 2:20-bk-10254-MCW                      Doc 4 Filed 09/09/20 Entered 09/10/20 11:01:30                                                Desc
                                                      Main Document    Page 42 of 52
 Debtor1      Todd Alien Lander                                                                  Case number (ffknomi)




   Part 3:    List Certain Payments You Made Before You Filed for Bankruptcy


   6. Are eitherDebtor 1's or Debtor2's debts primarilyconsumerdebts?

      Q No. NeHherDebtor 1 norDebtor2 hasprimarily consumer debts. Consumer defatearedefined in 11 U.S.C. § 101(8)as
               "incurredby an individualprimarilyfora personal, family, or household puipose."
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6, 825* or more?

               a No. Go to line 7.
               Q Yes.Listbeloweachcreditortowhomyoupaida totalof$6,825*ormoreinoneormorepaymentsandthe
                           total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                       childsupportandalimony.Also,donotincludepaymentsto anattorneyforthisbankruptcycase.
               * Subjecttoadjustmenton4/01/22andevery3 yearsafterthatforcasesfiledonorafterthedateofadjustment.
      fl Yes. Debtor 1 orDebtor2 orboth have primarily consumer debts.
              Duringthe 90 daysbeforeyou filed for bankmptcy, did you payanycreditora total of$600or more?
               0 No.Goto line7.
              Q Yes.Listbeloweachcreditortowhomyoupaida totalof$600ormoreandthetotalamountyoupaidthat
                           creditor. Do not include payments for domestic support obligations, such as child support and
                           alimony. Also, do not include payments to an attorney for this bankruptcy case.

                                                                   Dates of      Total amount paid          Amount you stilt owe    Was this payment for...
                                                                   payment




                    Creditoi's Name
                                                                                                                                    Q Mortgage
                                                                                                                                    a Car
                    Number     Street                                                                                               Q Creditcard
                                                                                                                                    Q Loanrepayment
                                                                                                                                       Suppliers or vendors

                    City                 State        ZIPCode                                                                       Q Other



                    Creditor'sName
                                                                                                                                    Q Mortgage
                                                                                                                                    Dear
                    Number     Street                                                                                               1-1 Creditcaid
                                                                                                                                    Q Loanrepayment
                                                                                                                                       Suppliers or vendors

                    City                 State        ZIPCode                                                                       Q Other




                                                                                                                                       Mortgage
                    Creditor's Name

                                                                                                                                    a Car
                    Number     Street                                                                                               Q Creditcard
                                                                                                                                       Loan repayment

                                                                                                                                    Q Suppliers orvendors
                    CHy                  State       ZIPCode                                                                        Q Other




Official Form 107                            Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 3
           Case 2:20-bk-10254-MCW                       Doc 4 Filed 09/09/20 Entered 09/10/20 11:01:30                                   Desc
                                                       Main Document    Page 43 of 52
  Debtor1          ToddAlien Lander                                                     Case number (ffknown)




   7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insidersincludeyourrelatives;anygeneralpartners;relativesofanygeneralpartners;partnershipsofwhichyouarea generalpartner;
      corporationsofwhichyouareanofficer,director,personincontrol,orownerof20%ormoreoftheirvotingsecurities;andanymanaging
      agent,includingonefora businessyouoperateasa solepropnetor.11 U.S.C.§ 101.Includepaymentsfordomesticsupportobligations,
      such as child support and alimony.

      d No
      Q Yes. Listall payments to an insider.
                                                              Datesof     Totalamount     Amountyoustill Reasonforthis payment
                                                              payment     paid            owe



             insider's Name




             Number    Street




             City                      State    ZIPCode




             Insider'sName

             Number    Street




             City                      State    ZIPCode


  8. Within 1 year before you filed for bankmptcy, did you make any payments ortransfer any property on account ofa debt that benefited
     an insider?
      Includepaymentson debtsguaranteedor cosignedby an insider.

     0 No
     Q Yes.Listaltpaymentsthatbenefitedaninsider.
                                                             Datesof      Totalamount    Amountyoustill Reasonforthis payment
                                                             payment      paid           owe
                                                                                                                Include creditor's name


            Insider's Name




            Number    Street




            City                       State   ZIPCode




            Insider's Name



            Number Street




            City                      State    ZIPCode



Official Fomi 107                          StatementofFinancialAffairsforIndividualsFilingfor Bankruptcy
            Case 2:20-bk-10254-MCW                   Doc 4 Filed 09/09/20 Entered 09/10/20 11:01:30                                       Desc
                                                    Main Document    Page 44 of 52
 Debtor 1        Todd Alien Lander                                                                   Case number (ffkimiT)




   Part 4: Identity Legal Actions, Repossessions, and Foreclosures
  9. Within1 yearbeforeyoufiledforbankmptcy,wereyou a partyin anylawsuit,courtaction,oradministrativeproceeding?
     Listall suchmatters, includingpersonal injurycases,small claimsactions,dworces,collectionsuits, paternityactions,supportorcustodymodifications,
      and contract disputes.

            No
      a Yes. Fillin thedetails.
                                                             Nature of the case                 Court or agency                           Status of the case



            Case title                                                                        Court Name
                                                                                                                                          Q Pending
                                                                                                                                          Q Onappeal
                                                                                              Number     Street                           Q Concluded
            Case number
                                                                                              City                   State   ZIPCode



            Casetide                                                                          ; Court Name                                Q Pending
                                                                                                                                          Q Onappeal
                                                                                              Number     Street                           Q Concluded
            Case number
                                                                                              City                   State   ZIPCode


  10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
      Check all that apply and fill in the details below.

      1^ No. Goto line 11.
      Q Yes. Fill in the information below.

                                                                      Describe the property                                  Date      Value of the property




                 Creditor'sName


                 Number   Street                                      Explainwhat happened

                                                                      Q Property was repossessed.
                                                                      Q Property wasforeclosed.
                                                                      D Property wasgarnished.
                 City                     State   ZIP Code            Q Propertywasattached,seized,orlevied.
                                                                      Describe the property                                  Date       Value of the propert)




                 Creditor'sName


                 Number   Street
                                                                      Explain what happened

                                                                      Q Propertywasrepossessed.
                                                                      Q Property wasforeclosed.
                                                                      Q Property wasgarnished.
                 City                     State ZIPCode
                                                                      Q Property was attached, seized, orlevied.


Official Form 107                            Statement of Financial Affairs for Individuals Filing for Bankruptcy                               page 5
            Case 2:20-bk-10254-MCW                       Doc 4 Filed 09/09/20 Entered 09/10/20 11:01:30                                   Desc
                                                        Main Document    Page 45 of 52
 Debtor1           Todd Alien Lander                                                                  Case number (yknown)




   11.Within90daysbeforeyoufiledforbankruptcy,didanycreditor,includinga bankorfinancialinstitution,setoffanyamountsfromyour
      accounts or refuseto makea payment becauseyou owed a debt?
      0 No
      a Yes. Fillinthedetails.

                                                               Describethe action the creditor took                           Date action     Amount
                                                                                                                              was taken
            Creditor'sName


            Number     Street




            City                                   ZIPcode     Last 4 digits of account number XXXX-_


   12.Within1 yearbeforeyou filedfor bankruptcy,wasanyofyourproperty inthe possessionofanassigneeforthe benefitof
      creditors, a court-appointed receh/er, a custodian, or another official?
      0 No
      a Yes

  Part 5:          List Certain Gifts and Contributions


  13.Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
     0 No
      Q Yes. Fill inthe detailsforeachgift.

             Gifts with a total value of more than $600       Describe the gifts                                             Dates you gave       Value
             per person                                                                                                      the gifts




           Person to Whom You Gave the Gift




           Number     Street




           City                           State   ZIPCode

           Person's relationship to you


           Gifts with a total value of more than (600         Describe the gifts                                             Dates you gave    Value
           per person                                                                                                        the gifts


                                                                                                                                              $
           Peisonto Whom You Gavethe Gift


                                                                                                                                              $



         Number Street


         City                             State   ZIPCode

         Person's relationship to you


Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 6
             Case 2:20-bk-10254-MCW                           Doc 4 Filed 09/09/20 Entered 09/10/20 11:01:30                                   Desc
                                                             Main Document    Page 46 of 52
 Debtor1          Todd Alien Lander                                                                     Case number (fftoumi)




   14.Within2 years beforeyoufitedforbankruptcy, didyou giveanygifts orcontributions with a total valueofmore than$600to anycharity?
      0 No
      Q Yes. Fillinthe detailsforeachgiftorcontribution.
             Gifts or contributions to charities           Describe what you contributed                                         Date you         Value
             thattotal more than $600                                                                                            contributed




                                                                                                                                                  $
           Chanty's Name


                                                                                                                                                  $



           Number     Street




           City         State        ZIPCode




   Part 6:         Ust Certain Losses


  15.Within1 yearbeforeyoufiledforbankruptcyorsinceyoufiledforbankruptcy,didyouloseanythingbecauseoftheft,fire,other
      disaster, or gambling?

      0 No
      a Yes. Fill in the details.

            Describe the property you lost and             Describeanyinsurancecoverageforthe loss                              Date of your     Value of property
            how the loss occurred                                                                                               loss             lost
                                                           Include the amount thai insurance has paid. List pending insurance
                                                           daimson line 33 of ScheduleAC; Property.




  Part 7:         List Certain Payments or Transfers

  16.Within 1 yearbeforeyou filedforbankruptcy, didyou oranyone else acting on your behalfpayortransfer anyproperty to anyone
     you consulted about seeking bankmptcy or preparing a bankruptcy petition?
     Includeanyattorneys,bankruptcypetitionpreparers,orcreditcounselingagenciesforservicesrequiredinyourbankruptcy.
     0 No
     Q Yes. Fill in the details.
                                                           Descriptionandvalue ofanypropertytransferred                         Date paymentor   Amount of payment
                                                                                                                                transfer was
           PersonWhoWasPaid                                                                                                     made



           Number     Street




           City                       State    ZIPCode


           Email or webste address


           PersonWhoMadethe Payment, if NotYou


Official Form 107                                StatementofFinancialAffairsforIndividualsFilingfor Bankruptcy                                         page?
             Case 2:20-bk-10254-MCW                        Doc 4 Filed 09/09/20 Entered 09/10/20 11:01:30                                         Desc
                                                          Main Document    Page 47 of 52
 Debtor1           Todd Alien Lander                                                                   Case number vknam/i




                                                             Description and value of any property transferred                Date payment or      Amount of
                                                                                                                              transfer was made    payment

            PersonWhoWasPaid


            Number     Street




            City                        State    ZIP Code




            Email or website address



            PersonWhoMadethe Payment, If NotYou


  17.Within1 yearbeforeyoufiledforbankruptcy,didyouoranyoneelseactingonyourbehalfpayortransferanypropertytoanyonewho
      promised to help you deal with your creditors or to make payments to your creditors?
      Do not include any payment or transfer that you listed on line 16.

           No
      Q Yes. Fill in the details.
                                                             Descriptionandvalue ofanyproperty transferred                    Date paymentor      Amountof payment
                                                                                                                              transfer was
                                                                                                                              made
            PersonWhoWasPaid


            Number     Street




            City                        State   ZIPCode

  18.Within2 yearsbeforeyoufiledforbankruptcy,didyousell,trade,orotherwisetransferanypropertytoanyone,otherthanproperty
     transferred in the ordinarycourse of your businessor financialaffairs?
     Includebothoutrighttransfersandtransfersmadeassecurity(suchasthegrantingofa securityinterestormortgageonyourproperty).
     Do not includegifts andtransfersthatyou havealreadylisted on this statement.
     EfNo
     I-I Yes. Fill inthedetails.
                                                            Descriptionand value of property          Describeanyproperty orpayments received       Datetransfer
                                                            transferred                               or debts paid in exchange                     was made

           Peison Who Received Transfer



           Number     Street




           City                        State    ZIPCode

           Person's relationship to you


           Person Who Received Transfer



           Number     Street




           City                        State    ZIPCode

           Person's relationship to you

Official Form 107                                 StatementofFinancialAffairsfor IndividualsFilingforBankruptcy                                       pages
           Case 2:20-bk-10254-MCW                            Doc 4 Filed 09/09/20 Entered 09/10/20 11:01:30                                       Desc
                                                            Main Document    Page 48 of 52
 Debtor1          Todd Alien Lander                                                                    Case number {simown)
                   First Nanne   Middle Name




   19.Within 10 years before you filed for bankruptcy, didyou transfer any property to a self-settled trust or similar device ofwhich you
      are a beneficiary?(These areoften called asset-protection devices.)
      0 No
      a Yes. Fillin thedetails.

                                                            Description and value of the property transferred                                           Date transfer
                                                                                                                                                        was made



           Name of trust




  Part 8: Ust Certain Financial Accounts, Instnimenta, Safe Deposit Boxes, and Storage Unite
  20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
      closed, sold, moved, or transferred?
      Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
     brokerage houses, pension funds, cooperatives, associations, and other financial institutions.
      0 No
     1-1 Yes. Fillin the details.
                                                            Last 4 digits of account number      Type of account or           Date accountwas        Last balance before
                                                                                                 instrument                   closed, sold, moved,   closing or transfer
                                                                                                                              or transferred


            Nameof FinancialInstitution
                                                            xxxx-_                               Q Checking
           Number       Street                                                                   Q Savings
                                                                                                 Q Moneymarket

           City                      State     ZIP Code
                                                                                                a Other

                                                            xxxx-          _ _ _                Q Checking
           Nameof FinancialInstitution
                                                                                                Q Savings
           Number Street                                                                        Q Moneymarket
                                                                                                    Brokerage
                                                                                                Q Other
           City                     State      ZIPCode

  21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
     securities, cash, or other valuables?
     0 No
     Q Yes. Fill in the details.
                                                           Who else had access to if?                         Describe the contents                        Do you still
                                                                                                                                                           haveit?

                                                                                                                                                           a No
           Nameof FinancialInstitution                     Name                                                                                            a Yes

           Number       Street
                                                           Number Street


                                                           CHy                  ZIPCode
           City                     State      ZIP Code


Official Form 107                                Statement of FinancialAffairsfor IndividualsFilingfor Bankruptcy                                         page 9
           Case 2:20-bk-10254-MCW                          Doc 4 Filed 09/09/20 Entered 09/10/20 11:01:30                                            Desc
                                                          Main Document    Page 49 of 52
 Debtor1        Todd Alien Lander                                                                          Case number isknown}




  22.Haveyoustoredpropertyina storageunitorplaceotherthanyourhomewithin1 yearbeforeyoufiledforbankruptcy?
     0 No
      a Yes. Fill in the details.
                                                            Who else has or had access to it?                   Describe the contents          Do you still
                                                                                                                                               have it?

                                                                                                                                                a No
             NameofStorageFacility                          Name
                                                                                                                                                a Yes
             Number Street                                  Number Street


                                                            CltyState ZIPCode

             City                    State    ZIPCode


   Part 9:          Identity Property You Hold or Control tor Someone Else

  23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
      or hold in trust for someone.
      0 No
      a Yes. Fill in the details.
                                                          Whereis the property?                                 Describe the property      Value


             Owner's Name


                                                         Number Street
             Number     Street




                                                         City                          State    ZIP Code
             City                    State    ZIP Code


  Part 10:          Gms Details About Environmental Information

  Forthe purpose of Part 10,the following definitionsapply:
     Environmentallawmeansanyfederal,state, orlocal statuteor regulationconcerningpollution, contamination,releasesof
     hazardousortoxicsubstances,wastes,or material intotheair, land,soil, surfacewater, groundwater,orothermedium,
     includingstatutes or regulations controlling the cleanup ofthese substances,wastes,or material.
     Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
     utilize it or used to own, operate, or utilize it, including disposal sites.
     Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
     substance, hazardous material, pollutant, contaminant, or similar term.

  Reportall notices, releases,andproceedingsthatyou knowabout, regardlessofwhentheyoccurred.

  24.Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

     0 No
     Q Yes.Fill in the details.
                                                          Governmental unit                         Environmental law, ifyou know it     Date of notice




           Nameofsite                                    Governmental unit


           Number Street                                 Number    Street



                                                         City                State   ZIP Coda




         City                    State       Z Code



Official Form 107                              Statement of Financial Affairs for Individuals Filing for Bankruptcy                         page 10
            Case 2:20-bk-10254-MCW                        Doc 4 Filed 09/09/20 Entered 09/10/20 11:01:30                                Desc
                                                         Main Document    Page 50 of 52
 Debtor1          Todd Alien Lander                                                                   Case number Vfknomi)




   25.Haveyou notifiedanygovernmental unit of anyreleaseof hazardousmaterial?
      BfNo
      a Yes. Fill in the details.
                                                         Governmental unit                       Environmental law, if you know it                   Date of notice




             Nameof site                                 Governmental unit


             Number Street                               Number Street



                                                        cny                  State ZIPCode

            City                    State    ZIPCode


  26.Haveyou beena partyin anyjudicialoradministrativeproceedingunderanyenvironmentallaw?Includesettlements andorders.
      0 No
      a Yes. Fill in the details.
                                                          Court or agency                            Nature of the case                              Status of the


           Case title
                                                          Court Name                                                                                 Q Pending
                                                                                                                                                     Q Onappeal
                                                          Number    Sheet
                                                                                                                                                     Q Concluded

           Case number
                                                          City                   State ZIPCode


  Part 11:         erne Details About Your Business or Connections to Any Business
  27.Within4 years beforeyou filed for bankruptcy, didyou owna business orhaveanyofthefollowing connections to anybusiness?
           Q A sole proprietor orself-employed ina trade, profession, orotheracthrity, eitherfull-time orpart-time
           Q A member ofa limited liability company (LLC)orlimited liability partnership (LLP)
           Q A partnerina partnership
       Q Anofficer,director,ormanagingexecutiveofa corporation
       Q Anownerofatleast5%ofthevotingorequitysecuritiesofa corporation
     0 No.Noneoftheaboveapplies.GotoPart12.
     Q Yes. Checkallthatapplyabove andfill inthedetails belowfor each business.
                                                          Describe the nature of the business                       Employer Identification number
            Business Name                                                                                           Donot includeSocialSecuritynumberor mN.

                                                                                                                    EIN:_ _ -_ .
            Number Street
                                                          Name of accountant or bookkeeper                         Dates business existed


                                                                                                                   From               To
           CHy                   State      ZIPCode
                                                         Describe the nature of the business                       Employer Identification number
           Business Name                                                                                           Do not include Social Security number or mN.

                                                                                                                   EIN: _ _ -
           Number       Street

                                                         Nameofaccountantor bookkeeper                             Dates business existed



                                                                                                                   From               To
           City                  State      ZIP Code

Official Form 107                             Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 11
            Case 2:20-bk-10254-MCW                       Doc 4 Filed 09/09/20 Entered 09/10/20 11:01:30                                          Desc
                                                        Main Document    Page 51 of 52
 Debtor1      Todd Alien Lander                                                                  Case number vknown)
                   First Name   MUdte Name




                                                          Describe the nature of the business
                                                                                                               Employer Identification number
                                                                                                               Do not include SocialSecuritynumberor mN.
            Business Name

                                                                                                               EIN: _ _ -_ _ _ _ _ _.
            Number Street
                                                          Name of accountant or bookkeeper                     Dates business existed




                                                                                                               From               To
            City                    State    ZIPCode




  28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
      institutions, creditors, or other parties.

      a No
      a Yes. Fill in the details below.
                                                          Dateissued



            Name                                          MM/DD/YYYY


            Number Street




           City                     State    ZIPCode




  Part 12:         Sign Below

      I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
      answers are true and correct I understand that making a false statement, concealing property, or obtaining money or property byfraud
      in connectionwitha bankruptcycasecan result in fines upto $250,000,or imprisonmentfor upto 20years,or both.
      18 U.S.C. §§ 152, 1       1   519, and3571.




           SignatuTcot-oebtor 1                                           Signature   Debtor 2


           Date<!<?/^/20J6                                                Date6^/^b^^
      Didyou attach additional pages ta Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
      Bf No
      a Yes

      Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
      0 No
      Q Yes. Nameofperson                                                                 .            Attach theBankmptcy Petition Preparer's Atof/ce,
                                                                                                       Declaration, and Signatuie(Official Form 119).




Official Fanm 107                             Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 12
           Case 2:20-bk-10254-MCW                       Doc 4 Filed 09/09/20 Entered 09/10/20 11:01:30                                     Desc
                                                       Main Document    Page 52 of 52
